 



Exhibit 10.20
NONQUALIFIED
DEFERRED COMPENSATION PLAN
ADOPTION AGREEMENT
(Including Code §409A provisions)

 



--------------------------------------------------------------------------------



 



NONQUALIFIED
DEFERRED COMPENSATION PLAN
ADOPTION AGREEMENT
     The undersigned RURBAN FINANCIAL CORPORATION (“Employer”) by execution of
this Adoption Agreement hereby establishes this Nonqualified Deferred
Compensation Plan (“Plan”) consisting of the Basic Plan Document, this Adoption
Agreement and all other Exhibits and documents to which they refer. The Employer
makes the following elections concerning this Plan. All capitalized terms used
in the Adoption Agreement have the same meaning given in the Basic Plan
Document.
PREAMBLE
Plan Type: The Employer establishes this Plan as (choose one of (a) or (b)):

[X]   (a) Nonqualified Deferred Compensation Plan. An unfunded nonqualified
deferred compensation plan which is (choose only one of (i), (ii) or (iii)):

        [  ]   (i) Excess benefit plan. An “excess benefit plan” under ERISA and
exempt from Title I of ERISA.

        [X]   (ii) Top-hat plan. A “SERP” or other plan primarily for a “select
group of management or highly compensated employees” under ERISA and partially
exempt from Title I of ERISA.

        [  ]   (iii) Contractors only. A plan benefiting only Contractors
(non-Employees) and exempt from Title I of ERISA.

[  ]   (b) Ineligible 457 Plan. An ineligible 457 Plan subject to Code §457(f).
The Employer is (choose only one of (i) or (ii)):

        [  ]   (i) Governmental Plan. A State.

        [  ]   (ii) Tax-Exempt Plan. A Tax-Exempt Organization. The Plan is
intended to be a “top-hat” plan as described in (a)(ii) above or the Plan
benefits only Contractors.

Note: If the Employer elects (a)(i), the Plan benefits only Employees. If the
Employer elects (a)(ii), the Plan generally may not benefit Contractors based on
the “primarily” requirement. If the Employer elects (a)(iii), the Plan benefits
only Contractors. If the Employer elects (b)(i), the Plan may benefit Employees
and Contractors. If the Employer elects (b)(ii), the plan is either a top-hat
plan or benefits only Contractors.
ARTICLE I
DEFINITIONS
     1.10 Change in Control. Change in Control means (choose (a) or choose one
of (b), (c) or (d)):

[  ]   (a) Not applicable. Change in Control does not apply for purposes of this
Plan.

[X]   (b) All events. Change in Control means all events under Section 1.10.

1



--------------------------------------------------------------------------------



 



[  ]   (c) Limited events. Change in Control means only the following events
under Section 1.10 (choose one or two of (i), (ii) and (iii)):

        [  ]   (i) Change in ownership of the Employer.

        [  ]   (ii) Change in the effective control of the Employer.

        [  ]   (iii) Change in the ownership of a substantial portion of the
Employer’s assets.

[  ]   (d) (Specify):
                                                                                                                                                                
.

Note: The Employer may not use the blank in (d) to specify events not described
in Prop. Treas. Reg. §1.409A-3(g)(5). However, the Employer may increase the
percentages required to trigger a Change in Control under one or all three of
the listed events.
     1.14 Compensation. The Employer makes the following modifications to the
“gross W-2” definition of Compensation (choose (a) or at least one of (b) –
(e)):

[X]   (a) No modifications.

[  ]   (b) Net Compensation. Exclude all elective deferrals to other plans of
the Employer described in Section 1.14.

[  ]   (c) Base Salary only. Exclude all Compensation other than Base Salary.

[  ]   (d) Bonus only. Exclude all Compensation other than Bonus.

[  ]   (e) (Specify):
                                                                                                                                                                
.

Note: See Section 1.14 as to Contractor Compensation.
     1.16 Disability. Disability means (choose (a) or choose one of (b) or
(c))):

[  ]   (a) Not applicable. Disability does not apply for purposes of this Plan.

[X]   (b) All impairments. All impairments constituting Disability.

[  ]   (c) Limited. Only the following impairments constituting Disability:
                                                             .

     1.19 Effective Date. The effective date of the Plan is (choose one of
(a) or (b)):

[X]   (a) New Plan. This Plan is a new Plan and is effective January 1, 2007.

[  ]   (b) Restated Plan. This Plan is a restated Plan and is restated effective
as of                                         . The Plan is restated to comply
with Code §409A. The Plan was originally effective
                                        .

1.37 Plan Name. The name of the Plan as adopted by the Employer is: Rurban
Financial Corp. Supplemental Executive Retirement Plan.

2



--------------------------------------------------------------------------------



 



     1.38 Retirement Age. A Participant’s Retirement Age under the Plan is
(choose only one of (a)-(d)):

[  ]   (a) Not applicable. Retirement Age does not apply for purposes of this
Plan.

[X]   (b) Age. The Participant’s attainment of age 55.

[  ]   (c) Age and service. The Participant’s attainment of age
                     with                      Years of Service with the
Employer.

[  ]   (d) (Specify):
                                                                        
                                                                                
            .

     1.43 Specified Employee. The Plan’s identification date for purposes of
determining Specified Employee status is (choose (a) or choose one of (b) or
(c)):

[  ]   (a) Not applicable. The Employer does not have any Specified Employees.

[X]   (b) December 31.

[  ]   (c) (Specify):
                                                                   
                                                                        
                                               .

     1.50 Unforeseeable Emergency. Unforeseeable Emergency means (choose (a) or
choose one of (b) or (c)):

[X]   (a) Not applicable. Unforeseeable Emergency does not apply for purposes of
this Plan.

[  ]   (b) All events. All events constituting Unforeseeable Emergency.

[  ]   (c) Limited. Only the following events constituting Unforeseeable
Emergency:                                        

                                                         
                                                                  
                                                         .
     1.54 Wraparound Election. The Plan (choose one of (a) or (b)):

[X]   (a) Permits. Permits Participants who participate in a 401(k) plan of the
Employer to make Wraparound Elections.

[  ]   (b) Not permitted. Does not permit Wraparound Elections (or the Employer
does not maintain a 401(k) plan covering any Participants).

     1.55 Year of Service. The following apply in determining credit for a Year
of Service under the Plan (choose (a) or choose one or more of (b) – (e)):

[X]   (a) Not applicable. Year of Service does not apply for purposes of this
Plan.

[  ]   (b) Year of continuous service. To receive credit for one Year of
Service, the Participant must remain in continuous employment with the Employer
(or render contract service to the Employer) for the entire Taxable Year.

3



--------------------------------------------------------------------------------



 



[  ]   (c) Service on any day. To receive credit for one Year of Service, the
Participant only need be employed by the Employer (or render contract service to
the Employer) on any day of a Taxable Year.

[  ]   (d) Pre-Plan service. The Employer will treat service before the Plan’s
effective date for determining Years of Service as follows (choose one of (i) or
(ii)):

        [  ]   (i)Include.

        [  ]   (ii)Disregard.

[  ]   (e) (Specify):
                                                                     
                                                                       .

ARTICLE II
PARTICIPATION
     2.01 Participant Designation. The Employer designates the following
Employees or Contractors as Participants in the Plan (choose one of (a), (b) or
(c)):

[  ]   (a) All top-hat Employees. All Employees whom the Employer from time to
time designates as part of a select group of management or highly compensated
employees.

[  ]   (b) All Employees with maximum qualified plan additions or benefits. All
Employees who have reached or will reach their limit under Code §§415(b) or
(c) in the Employer’s qualified plan for the Taxable Year or for the 415
limitation year ending in the Taxable Year.

[X]   (c) Specified Employees/Contractors by name, job title or classification:
SVP and above that are highly compensated employees (HCE) for any of the RBNF
employers. Directors for Rurban Financial Corp., The State Bank and Trust
Company, and Rurbanc Data Services, Inc. and anyone listed in Exhibit “A” (e.g.,
Joe Smith, Executive Vice Presidents or those Employees/Contractors specified in
Exhibit A).

Note: An Employer might elect (c) and reference Exhibit A to maintain
confidentiality within the workforce as to the identity of some or all
Participants.
     2.02 Elective Deferrals. Elective Deferrals by Participants are (choose one
of (a), (b) or (c)):

[X]   (a) Permitted. Participants may make Elective Deferrals.

[  ]   (b) Not permitted. Participants may not make Elective Deferrals.

[  ]   (c) Frozen Elective Deferrals. The Plan does not permit Elective
Deferrals as of:                               
                                                   

                                                                
                                                                           
                                         .
     2.02(A) Amount limitation/conditions. A Participant’s Elective Deferrals
for a Taxable Year are subject to the following amount limitation(s) or other
conditions (choose (a) or choose at least one of (b) – (d)):

[  ]   (a) No limitation.

4



--------------------------------------------------------------------------------



 



[X]   (b) Maximum Elective Deferral amount None for Board members and 75% of
compensation for everyone else.

[  ]   (c) Minimum Elective Deferral amount
                                                              
                                                          .

[  ]   (d) (Specify)                                            
                                                                
                   .

     2.02(B) Election timing. A Participant must provide the Elective Deferral
election under Section 2.02 to the Employer (choose one of (a) or (b)):

[X]   (a) By the deadline. No later than the applicable election deadline under
Section 2.02(B).

[  ]   (b) Specified date. No later than _______ days before the applicable
election deadline under Section 2.02(B).

     2.02(B)(6) Final payroll period. The Plan treats final payroll period
Compensation under Section 2.02(B)(6) as (choose one of (a) or (b)):

[X]   (a) Current Year. As Compensation for the current Taxable Year.

[  ]   (b) Subsequent Year. As Compensation for the subsequent Taxable Year.

     2.02(C) Early elections/changes. A Participant who makes an election before
the applicable deadline under Section 2.02(B) (choose one of (a) or (b)):

[X]   (a) May change. May change the Election until the applicable election
deadline.

[  ]   (b) May not change. May not change the election as to the Taxable Year to
which the election applies.

Note: A payment change election under Section 4.03(B) is a separate election
which is not controlled by this Section 2.02(C).
     2.02(D) Election duration. A Participant’s Elective Deferral election
(choose one of (a) or (b)):

[  ]   (a) Taxable Year only. Applies only to the Participant’s Compensation for
the Taxable Year for which the Participant makes the election.

[X]   (b) Continuing. Applies to the Participant’s Compensation for all Taxable
Years, commencing with the Taxable Year for which the Participant makes the
election, unless the Participant makes a new election or revokes or modifies
his/her existing election.

     2.03 Nonelective Contributions. During each Taxable Year the Employer will
contribute a Nonelective Contribution for each Participant equal to (choose
(a) or (f) or choose one or more of (b) – (e)):

[X]   (a) None. The Employer will not make Nonelective Contributions to the
Plan.

[  ]   (b) Fixed percentage.                                         % of the
Participant’s Compensation.

[  ]   (c) Fixed dollar amount. $                                         per
Participant.

5



--------------------------------------------------------------------------------



 



[  ]   (d) Discretionary. Such Nonelective Contributions (or additional
Nonelective Contributions) as the Employer may elect, including zero.

[  ]   (e) (Specify):
                                                                     
                                                                       .

[  ]   (f) Frozen Nonelective Contributions. The Employer will not make any
Nonelective Contributions as of:                                             
                                                                             
                                                .

     2.04 Matching Contributions. During each Taxable Year, the Employer will
contribute a Matching Contribution equal to (choose (a) or (i) or choose one or
more of (b) – (h)):

[X]   (a) None. The Employer will not make Matching Contributions to the Plan.

[  ]   (b) Fixed match-flat. An amount equal to       % of each Participant’s
Elective Deferrals for each Taxable Year.

[  ]   (c) Fixed match-tiered. An amount equal to the following percentages for
each specified level of a Participant’s Elective Deferrals or Years of Service
for each Taxable Year:

     
Elective Deferrals
  Matching Percentage
                                                                                                    
                                          %
                                                                                                    
                                          %
                                                                                                    
                                          %
                                                                                                    
                                          %

     Note: Specify Elective Deferrals subject to match as a percentage of
Compensation or a dollar amount.

     
Years of Service
  Matching Percentage
                                                                                                    
                                          %
                                                                                                    
                                          %
                                                                                                    
                                          %
                                                                                                    
                                          %

[  ]   (d) No other caps. The Employer in applying the Matching Contribution
formula under (b) or (c) above will not limit the Participant’s Elective
Deferrals taken into account (except as indicated above) and otherwise will not
limit the amount of the match.

[  ]   (e) Limit on Elective Deferrals matched. The Employer in making Matching
Contributions will disregard a Participant’s Elective Deferrals exceeding
                                                             (specify percentage
or dollar amount of Compensation) for the Taxable Year.

[  ]   (f) Limit on matching amount. The Matching Contribution for any
Participant for a Taxable Year may not exceed:                                  
                                                                   (specify
percentage or dollar amount of Compensation).

[  ]   (g) Discretionary. Such Matching Contributions as the Employer may elect,
including zero.

[  ]   (h) (Specify):
                                                                                                                                                                

6



--------------------------------------------------------------------------------



 



[  ]   (i) Frozen Matching Contributions. The Employer will not make any
Matching Contributions as of:
                                                          
                                                                        
                                                   

     2.05 Actual or Notional Contribution. The Employer’s Contributions will be
(choose one of (a) or (b) and choose (c) as applicable):

[  ]   (a) Actual. Made in cash or property to Participant Accounts or to the
Trust.

[  ]   (b) Notional. Credited to Participant Accounts only as a bookkeeping
entry.

[X]   (c) (Specify): Not Applicable. The Employer will not make any
contributions to the Plan

     2.06 Allocation Conditions. To receive an allocation of Employer
Contributions, a Participant must satisfy the following conditions during the
Taxable Year (choose (a) or choose one or both of (b) and (c)):

[X]   (a) No allocation conditions.

[  ]   (b) Year of continuous service. The Participant must remain in continuous
employment with the Employer (or render contract service to the Employer) for
the entire Taxable Year.

[  ]   (c) (Specify):
                                                                                                                                                                

ARTICLE III
VESTING AND SUBSTANTIAL RISK OF FORFEITURE
     3.01 Vesting Schedule/Other Substantial Risk of Forfeiture. The following
vesting schedule or other Substantial Risk of Forfeiture applies to a
Participant’s Accrued Benefit (choose (a) or choose one or more of (b) – (f)):

[  ]   (a) Not applicable. The Plan does not apply a vesting schedule or other
Substantial Risk of Forfeiture.

[X]   (b) Immediate vesting. 100% Vested at all times with respect to the entire
Accrued Benefit.

[  ]   (c) Immediate vesting (Elective Deferrals)/vesting schedule (Employer
Contributions). A Participant’s Elective Deferral Account is 100% Vested at all
times. A Participant’s Nonelective Contributions Account and Matching
Contributions Account are subject to the following vesting schedule:

     
Years of Service
  Vesting %
                                                                                                    
                                          %
                                                                                                    
                                          %
                                                                                                    
                                          %
                                                                                                    
                                          %

7



--------------------------------------------------------------------------------



 



  [  ]   (d) Vesting schedule — entire Accrued Benefit. The Participant’s entire
Accrued Benefit is subject to the following vesting schedule:

       
Years of Service
  Vesting %  
                                                                             
        or less
  0 %        
                                                                             
       
    %
 
     
                                                                             
       
    %
 
     
                                                                                
    %        
                                                                             
       
    %
 
     
                                                                    
                
    %
 
     
                                                                              
or more
  100 %

  [  ]   (e) Vesting schedule – class year or all years. The Plan’s vesting
schedule applies as follows (Choose one of (i) or (ii)):

          [  ]   (i) Class year. Apply the vesting schedule separately to the
Deferred Compensation for each Taxable Year.

          [  ]   (ii) All years. Apply the vesting schedule to all Deferred
Compensation based on all Years of Service.

  [  ]   (f) Other Substantial Risk of Forfeiture. (Specify):
                                                                                                                        

   
                                                                                                                                                                                                                                                

Note: An Employer may elect both a vesting schedule and an additional
Substantial Risk of Forfeiture. In such event, a Participant failing to satisfy
the conditions resulting in a Substantial Risk of Forfeiture will forfeit
his/her Account, even if 100% Vested under any vesting schedule. If the Plan is
an Ineligible 457 Plan, the Employer must specify a Substantial Risk of
Forfeiture, which may be a vesting schedule provided that under any “graded”
vesting schedule, an Ineligible 457 Plan Participant will be taxed as and when
each portion of his/her Deferred Compensation vests.
     3.02 Immediate Vesting on Specified Events. A Participant’s entire Accrued
Benefit is 100% Vested without regard to Years of Service if the Participant’s
Separation from Service with the Employer on or following or as a result of
(choose (a) or choose one or more of (b) – (e)):

  [X]   (a) Not Applicable.

  [  ]   (b) Retirement Age. On or following Retirement Age.

  [  ]   (c) Death. As a result of death.

  [  ]   (d) Disability. As a result of Disability.

  [  ]   (e) (Specify):
                                                                                                                                                                

   
                                                                                                                                                                                                                                                

Note: An early vesting provision generally does not result in prohibited
acceleration of benefits under Code §409A. See Plan Section 4.03(C).
     3.03 Application of Forfeitures. The Employer will (choose only one of (a)
– (d)):

8



--------------------------------------------------------------------------------



 



[X]   (a) Not Applicable. Not apply any provision regarding allocation of
forfeitures since there are no Plan forfeitures.

[  ]   (b) Retain. Keep all forfeitures for the Employer’s account.

[  ]   (c) Allocate. Allocate (in the year in which the forfeiture occurs) any
forfeiture to the Accounts of the remaining (nonforfeiting) Participants, in
accordance with one of the following methods (choose only one):

       [  ]   (i) Per Compensation. In the same ratio each Participant’s
Compensation for the Taxable Year bears to the total Compensation of all
Participants sharing in the forfeiture allocation for the Taxable Year.

        [  ]   (ii) Per Account balances. In the same ratio each Participant’s
Account balance at the beginning of the Taxable Year bears to the total Account
balances of all Participants sharing in the forfeiture allocation for the
Taxable Year.

[  ]   (d) (Specify):                                                      
                              
                                                                        
            

 
                                                                                                                                                                                                                                                

ARTICLE IV
BENEFIT PAYMENTS
     4.01(A) Specified Employees. In making payments to a Specified Employee,
the Plan (choose (a) or choose one of (b) or (c)):

[  ]   (a) Not applicable. The Employer does not employ any Specified Employees.

[X]   (b) Accumulate payments. The Plan will accumulate all payments otherwise
payable within the 6 month period and pay such accumulated amounts on:
                                                            (specify a date
/time after the 6 month period).

[  ]   (c) Delay installments. The Plan will delay payment of each installment
otherwise payable within the 6 month period to a date which is 6 months
following the original due date of each payment.

     4.01(B) Contractor deemed Separation from Service. In making any payment to
a Contractor based on Separation from Service, the Plan (choose one of (a) or
(b)):

[X]   (a) Applies deemed Separation from Service. Applies the deemed Separation
from Service provisions of Section 4.01(B).

[  ]   (b) Does not apply. Does not apply the deemed Separation from Service
provisions of Section 4.01(B).

     4.02 Other Payment Events. The Plan (in addition to Separation from Service
and death under Section 4.01) (choose one of (a) or (b)):

9



--------------------------------------------------------------------------------



 



[  ]   (a) Not permitted. Does not permit payment to any Participant except
based on Separation from Service or death.

[X]   (b) Permitted. Permits payment to a Participant as follows (choose one or
more of (i) – (vi)):

        [X]   (i) Disability. The Plan permits payment to a Participant who
incurs a Disability.

        [X]   (ii) Specified Time. The Plan permits payment to a Participant at
a Specified Time (choose one of (I) – (IV)):

                [  ]   (I) Forfeiture Lapse. At the time that the Deferred
Compensation no longer is subject to a Substantial Risk of Forfeiture.

                [X]   (II) Retirement Age. At or commencing on Retirement Age.

                [  ]   (III) (Specify): On:
                                                             (e.g., January 1,
2015).

                [  ]   (IV) Election. In accordance with a Participant or
Employer election under Sections 4.03(A) or (B).

Note: The Employer must approve a Participant election of any option not
specified in the Adoption Agreement. See Section 4.07. Payment at a Specified
Time will be a lump-sum payment.

        [X]   (iii) Fixed Schedule. The Plan Permits payment to a Participant in
accordance with the following Fixed Schedule (choose one of (I) or (II)):

                [X]   (I) Schedule: December 1 and June 1 of each year if
elected at the time of the initial deferral.

                [  ]   (II) Election. In accordance with a Participant or
Employer election under Sections 4.03(A) or (B).

Note: The Employer must approve a Participant election of any option not
specified in the Adoption Agreement. See Section 4.07. Payment pursuant to a
Fixed Schedule will be installments or an annuity commencing at a specific time.

        [X]   (iv) Change in Control. The Plan permits payment to a Participant
based on a Change in Control.

        [  ]   (v) Unforeseeable Emergency. The Plan permits payment to a
Participant who has an Unforeseeable Emergency.

        [  ]   (vi) (Specify):
                                                                                                                                                                

  (e.g., based on Unforeseeable Emergency, but only as the Elective Deferral
Accounts).

Note: The Employer in (vi) may modify any of (i)-(v) but only if such
modifications are consistent with Code §409A.
     4.03 Form, Timing and Method of Payment/Elections. The Plan will pay a
Participant’s Vested Accrued Benefit as follows (complete (a), (b) and (c)):

10



--------------------------------------------------------------------------------



 



        (a)   Form. The form of payment will be (choose only one of (i) — (iv)):

        [X]   (i) Cash only.

        [  ]   (ii) Property only.

        [  ]   (iii) Property or cash (or both).

        [  ]   (iv) Election. In accordance with a Participant or Employer
election under Sections 4.03(A) or (B).

Note: The Employer must approve a Participant election under (a)(iv) of any
payment form option not specified in the Adoption Agreement. See Section 4.07.
Note: A choice between cash or property is not subject to Code §409A. See Prop.
Treas. Reg. §1.409A-2(a)(1). The Plan treats this election as not subject to the
timing rules applicable to the election of payment timing and method. Also see
Section 4.03(C) as to anti-acceleration.

        (b)   Timing. Payment will commence or be made (choose only one of (i) —
(v)):

        [X]   (i) 30 days. On a date which is 30 days following the payment
event, unless otherwise made at a Specified Time or in accordance with a Fixed
Schedule.

        [  ]   (ii) 6 months. On a date that is 6 months following the payment
event, unless otherwise made at a Specified Time or in accordance with a Fixed
Schedule.

        [  ]   (iii) Specified Time/Fixed Schedule. At the Specified Time under
Section 4.02(b)(ii) or pursuant to the Fixed Schedule under
Section 4.02(b)(iii).

        [  ]   (iv) (Specify):                
                                                                 
                                                                 
                                                       .

        [  ]   (v) Election. In accordance with a Participant or Employer
election under Sections 4.03(A) or (B).

Note: The Employer must approve a Participant election under (b)(v) of any
payment timing option not specified in the Adoption Agreement. See Section 4.07.
Note: See Section 4.01(A) as to restrictions on timing of payments to Specified
Employees.

        (c)   Method. The Plan will make payment in the form of (choose one or
more of (i) – (v)):

        [X]   (i) Lump-sum. A single payment.

        [X]   (ii) Installments. In installments as follows: Once a year,
maximum of 10 years.

        [  ]   (iii) Annuity. An immediate annuity contract.

        [  ]   (iv) (Specify):               
                                                                               
                                                                        
                                        .

        [  ]   (v) Election. In accordance with a Participant or Employer
election under Sections 4.03(A) or (B).

11



--------------------------------------------------------------------------------



 



Note: The Employer must approve a Participant election under (c)(v) of any
payment method option not specified in the Adoption Agreement. See Section 4.07.
     4.03(A) Initial payment elections. The Plan (choose only one of (a) — (d)):

[  ]   (a) No elections. The Plan and Adoption Agreement specify the form,
timing and method of payment.

[X]   (b) Participant initial election. Permits a Participant initially to elect
the form, timing and method of payment of his/her Deferred Compensation in
accordance with Section 4.03(A) (choose only one of (i) or (ii)):

        [  ]   (i ) All Accounts. The Plan applies a Participant’s elections to
all of the Participant’s Accounts under the Plan.

        [X]   (ii) Elective Deferral Account. The Plan applies a Participant’s
elections only to the Participant’s Elective Deferral Account. The Employer will
make all payment elections as to Nonelective and Matching Contribution Accounts.

Note: A Participant in his/her election form may limit the payment election to
Compensation Deferred at the time of the election or also may apply the payment
election to all future Deferred Compensation, regardless of whether under
(a) above, the Participant’s election applies to some or all of the
Participant’s Account types.

[  ]   (c) Employer initial election. Permits the Employer (and not the
Participant) initially to elect the form, timing and method of payment of all
Participant Accounts in accordance with Section 4.03(A).

[  ]   (d) (Specify):         
                                                                          (e.g.,
the Participant may make an election only as to the Participant’s Grandfathered
Amounts).

Note: If a Participant or the Employer does not make an initial payment
election, see Section 4.03(A).
     4.03(B) Change payment elections. The Plan (choose only one of (a) — (d)):
Note: Even if the Employer elects Section 4.03(A)(a) not to permit any
Participant or Employer initial payment elections, the Plan treats a Plan
designation of the form, timing and method of payment as an initial election for
purposes of applying any change election the Plan permits.

[  ]   (a) Changes not permitted. Does not permit a Participant, a Beneficiary
or the Employer to change an initial payment election in accordance with
Section 4.03(B).

[X]   (b) Permits changes. Permits changes to an initial payment election or
changes to a change payment election in accordance with Section 4.03(B) and as
follows (choose only one of (i) or (ii), choose (iii) if applicable and choose
(iv) if applicable):

        [X]   (i)Participant election. Permits a Participant to make change
payment elections.

        [  ]   (ii)Employer election. Permits the Employer to make change
payment elections.

12



--------------------------------------------------------------------------------



 



        [X]   (iii)Beneficiary election. Permits a Beneficiary following the
Participant’s death to make change payment elections.

        [  ]   (iv)(Specify):
                                                                                
(e.g., a Beneficiary may make a change payment election only if the Participant
had the right to do so, OR a Participant may make a change payment election only
after attaining age 60).

[  ]   (c) One change payment election only. Permits a Participant, a
Beneficiary or the Employer (as applicable under Section 4.03(B)(b)) to make
only one change payment election in accordance with Section 4.03(B).

[  ]   (d) (Specify):
                                                                                
(e.g., permits change payment elections only as to Elective Deferral Account).

     4.03(B)(3) Installment payments. The Plan under Section 4.03(B)(3) for
purposes of application of the change payment election provisions treats an
installment payment as a (choose one of (a), (b) or (c)):

[X]   (a) Single payment.

[  ]   (b) Series of payments.

[  ]   (c) Not applicable. The Plan does not permit installment payments.

     4.03(B)(6) Payment delay. The Plan under Section 4.03(B)(6) applies the
following payment delay provisions (choose one of (a) or (b) and choose (c) as
applicable or choose only (d)):

[  ]   (a) All provisions.

[  ]   (b) Limited provisions:
                                                                                                                                            
(specify applicable payment delay provisions).

[  ]   (c) Application of non-deductible payment provision. If under (a) or (b),
the Plan applies Section 4.03(B)(6)(a) relating to certain non-deductible
payments, the Plan will pay any such affected Deferred Compensation (choose one
of (i) or (ii)):

        [  ]   (i) Earliest deductible date. At the earliest date the Employer
reasonably anticipates that the payment will be deductible.

        [  ]   (ii) Separation from Service. Following the affected
Participant’s Separation from Service.

Note: See Section 4.03(B)(6)(e) as to the removal of any of the payment delay
provisions and as to the addition of such provisions.

[X]   (d) Not Applicable. The Plan does not apply the payment delay provisions
of Section 4.03(B)(6).

     4.03(D) Permissible accelerations. The Plan under Section 4.03(D) applies
the following permissible payment acceleration provisions (choose one of (a),
(b) or (c)):

[  ]   (a) All provisions.

13



--------------------------------------------------------------------------------



 



[  ]   (b) Limited provisions:
                                                                                                                                            
(specify applicable permissible payment acceleration provisions).

[X]   (c) Not Applicable. The Plan does not apply the permissible payment
acceleration provisions of Section 4.03(D).

     4.03(E) Cash-out on Separation from Service ($10,000 maximum). The Plan
(choose one of (a) or (b)):

[  ]   (a) Does not apply cash-out. Will not pay a Participant’s Vested Account
Balance (not exceeding $10,000) upon Separation from Service in accordance with
Section 4.03(E).

[X]   (b) Applies cash-out. Will pay a Participant’s entire Vested Account
Balance (not exceeding $10,000) upon Separation from Service in accordance with
Section 4.03(E).

     4.03(F)Cash-out of 409A Amount on payment event. The Plan (choose one of
(a) or (b)):

[  ]   (a) Does not apply cash-out. Will not pay a Participant’s Vested Accrued
Benefit attributable to 409A Amounts on a payment event in accordance with
Section 4.03(F).

[  ]   (b) Applies cash-out. Will pay a Participant’s Vested Accrued Benefit
attributable to 409A Amounts as soon as the Participant incurs a payment event
under the Plan in accordance with Section 4.03(F), provided that the
Participant’s Vested Accrued Benefit attributable to 409A Amounts does not
exceed: $10,000 (specify any amount).

Note: Option (b) applies only as to Compensation Deferred after the option
becomes effective.
ARTICLE V
TRUST ELECTION AND INVESTMENTS
     5.01 Trust Election. The Employer makes the following elections regarding
the maintenance and investment of Participant Accounts under the Plan (choose
one of (a) or (b)):

[X]   (a) No Trust. The Employer does not create the Trust described in
Section 5.01.

[  ]   (b) Rabbi Trust. The Employer will establish the Trust described in
Section 5.01 and designated as Exhibit B. The Trust will be identical in form to
the Model Rabbi Trust issued by the Internal Revenue Service under Rev. Proc.
92-64 or any successor thereto. The Employer also may modify the Trust if
necessary to comply with Applicable Guidance. The Employer will select among the
optional and alternative features available under the Trust, and the Employer
will not establish or adopt any other trust under the Plan.

     5.02 Actual or Notional Earnings. The Employer will credit each
Participant’s Account with (choose one of (a) or (b)):

[X]   (a) Actual Earnings (choose only one of (i) - (v)):

        [  ]   (i) Trust. In accordance with applicable provisions of the Trust.

14



--------------------------------------------------------------------------------



 



        [  ]   (ii) Employer direction. As a result of the Employer’s directed
investment of the Account.

        [X]   (iii) Participant direction. As a result of the Participant’s
directed investment of his/her own Account.

        [  ]   (iv) Participant direction over Elective Deferrals. As a result
of the Participant’s directed investment of his/her own Elective Deferral
Account, and the Employer’s directed investment of the balance of the
Participant’s Account.

        [  ]   (v) (Specify):
                                                                                                                                                                

[  ]   (b) Notional Earnings. (choose only one of (i), (ii) or (iii)):

        [  ]   (i) Fixed interest. Interest at the rate of                     
% per annum compounded and applied to (choose only one of (I), (II) or (III)):

                [  ]   (I) Total Account. The Participant’s entire Account.

                [  ]   (II) Deferrals only. The Participant’s Elective Deferral
Account, with the balance of the Account being subject to actual investment as
specified in Section 5.02(a).

                [  ]   (III) Employer Contribution only. The Participant’s
Employer Contribution Accounts with the balance of the Account being subject to
actual investment as specified in Section 5.02(a).

        [  ]   (ii) Floating interest. Interest at the rate of applied to
(choose only one of                                          (I), (II) or
(III)):

                [  ]   (I) Total Account. The Participant’s entire Account.

                [  ]   (II) Deferrals only. The Participant’s Elective Deferral
Account, with the balance of the Account being subject to actual investment as
specified in Section 5.02(a).

                [  ]   (III) Employer Contribution only. The Participant’s
Employer Contribution Accounts with the balance of the Account being subject to
actual investment as specified in Section 5.02(a).

        [  ]   (iii) (Specify):     
                                                                                                                                                            

15



--------------------------------------------------------------------------------



 



EMPLOYER SIGNATURE
     The Following Employers hereby agree to the provisions of this Plan, and in
witness of its agreement, the Employers, by their duly authorized officers, have
executed this Adoption Agreement on November 29, 2006.

         
 
  Name of Employer:   Rurban Financial Corp.
 
     
 
 

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Kenneth A. Joyce
 
       

         
 
  Kenneth A. Joyce    

         
 
  President and CEO   [Name/Title]
 
       

         
 
  Name of Employer:   The Exchange Bank
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Duane L. Sinn
 
       

         
 
  Duane L. Sinn    

         
 
  CFO and Senior Vice President   [Name/Title]
 
       

         
 
  Name of Employer:   Diverse Computer Marketers, Inc.
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Kenneth A. Joyce
 
       

         
 
  Kenneth A. Joyce    

         
 
  Chairman and CEO   [Name/Title]
 
       

         
 
  Name of Employer:   Reliance Financial Services, N.A.
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ David A. Bell
 
       

         
 
  David A. Bell    

         
 
  Executive Vice President   [Name/Title]
 
       

         
 
  Name of Employer:   Rurbanc Data Services, Inc.
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Kenneth A. Joyce
 
       

     
 
  Kenneth A. Joyce

         
 
  Chairman and CEO   [Name/Title]
 
       

16



--------------------------------------------------------------------------------



 



         
 
  Name of Employer:   Rurban Operations Corp.
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Kenneth A. Joyce
 
       

         
 
  Kenneth A. Joyce    

         
 
  Chairman and CEO   [Name/Title]
 
       

         
 
  Name of Employer:   State Bank and Trust Company
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Duane L. Sinn
 
       

         
 
  Duane L. Sinn    

         
 
  CFO and Senior Vice President   [Name/Title]
 
       

         
 
  Name of Employer:   RFCBC, Inc.
 
       

         
 
  Employer’s EIN:    
 
       

         
 
  Signed:   /s/ Henry R. Thiemann
 
       

         
 
  Henry R. Thiemann    

         
 
  President and CEO   [Name/Title]
 
       

17



--------------------------------------------------------------------------------



 



NONQUALIFIED
DEFERRED COMPENSATION PLAN
BASIC PLAN DOCUMENT
(Including Code §409A provisions)

 



--------------------------------------------------------------------------------



 



NONQUALIFIED
DEFERRED COMPENSATION PLAN
BASIC PLAN DOCUMENT
By execution of the Adoption Agreement associated with this Basic Plan Document,
the Employer establishes this Nonqualified Deferred Compensation Plan (“Plan”)
for the benefit of certain Employees and Contractors the Employer designates in
its Adoption Agreement. The primary purpose of the Plan is to provide additional
compensation to Participants upon termination of employment or service with the
Employer. The Employer will pay benefits under the Plan only in accordance with
the terms and conditions set forth in the Plan.
PREAMBLE
Plan Type. The Employer in its Adoption Agreement will specify whether it
establishes the Plan as a nonqualified deferred compensation plan or as an
ineligible Code §457(f) plan. A nonqualified deferred compensation plan is an
unfunded plan that may be: (i) an “excess benefit plan”; (ii) a plan maintained
“primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” (“top-hat plan”); or (iii) a plan
for Contractors. A top-hat plan includes a supplemental executive retirement
plan (“SERP”).
Possible Nonuniformity. The Employer in its Adoption Agreement will specify such
Plan terms as will apply to all Participants uniformly or as may apply to a
given Participant. The Employer need not provide the same Plan benefits or apply
the same Plan terms and conditions to all Participants, even as to Participants
who are of similar pay, title and other status with the Employer. The elections
the Employer makes in its Adoption Agreement apply uniformly to all
Participants, except to the extent the Employer adopts inconsistent provisions
with respect to one or more Participants in a separate attachment designated as
“Exhibit A” and attached to the Adoption Agreement. The Employer may create a
separate Exhibit A for one or more Participants, specifying such terms and
conditions as are applicable to a given Participant. The Employer, in Exhibit A,
may modify any Plan provision or any Adoption Agreement election as to one or
more Participants.
I. DEFINITIONS
1.01 “Account” means the account the Employer establishes under the Plan for
each Participant and, as applicable, means a Participant’s Elective Deferral
Account, Nonelective Contribution Account or Matching Contribution Account.
1.02 “Accrued Benefit” means the total dollar amount credited to a Participant’s
Account.
1.03 “Adoption Agreement” means the document the Employer executes to establish
the Plan and includes all Exhibits and other documents referenced therein.

 



--------------------------------------------------------------------------------



 



1.04 “Aggregated Plans” means this Plan and any other like-type plan or
arrangement (account balance plan or separation pay arrangement) of the Employer
in which a Participant participates and as to which the Plan or Applicable
Guidance requires the aggregation of all such nonqualified deferred compensation
in applying Code §409A.
1.05 “Applicable Guidance” means as the context requires Code §§83, 409A and
457, Treas. Reg. §1.83, Prop. Treas. Reg. §1.409A, Treas. Reg. §1.457-11, or
other written Treasury or IRS guidance regarding or affecting Code §§83, 409A or
457(f). Applicable Guidance also includes, through December 31, 2006, or other
applicable date, Notice 2005-1.
1.06 “Base Salary” means a Participant’s Compensation consisting only of regular
salary and excluding any other Compensation.
1.07 “Basic Plan Document” means this Nonqualified Deferred Compensation Plan
document.
1.08 “Beneficiary” means the person or persons entitled to receive Plan benefits
in the event of a Participant’s death.
1.09 “Bonus” means a Participant’s Compensation consisting only of bonus and
excluding any other Compensation. A Bonus also may be Performance-Based
Compensation under Section 1.36.
1.10 “Change in Control” means, as to an Employer which is a corporation, a
change: (i) in the ownership of the Employer; (ii) in the effective control of
the Employer; or (iii) in the ownership of a substantial portion of the assets
of the Employer, within the meaning of Prop. Treas. Reg. §1.409A-3(g)(5) or in
Applicable Guidance. The Employer in its Adoption Agreement will elect whether a
Change in Control includes any or all the events described in clauses (i),
(ii) or (iii) and also may elect to increase the percentage change required
under any such event to constitute a Change in Control. Pending the issuance of
Applicable Guidance as to the application of the Change in Control provisions to
partnerships (or to other unincorporated Employers), if the Employer elects in
its Adoption Agreement to permit Change in Control as a payment event, the
Employer will apply clauses (i) and (iii) by analogy.
1.11 “Change in the Employer’s Financial Health” means an adverse change in the
Employer’s financial condition as described in Applicable Guidance.
1.12 “Code” means the Internal Revenue Code of 1986, as amended.
1.13 “Commissions” means Compensation or portions of Compensation a Participant
earns if: (i) a substantial portion of Participant’s services to the Employer
consists of the direct sale of a product or a service to a customer; (ii) the
Compensation the Employer pays to the Participant consists either of a portion
of the purchase price for the product or service or of an amount calculated
solely by reference to volume of sales; and (iii)

 



--------------------------------------------------------------------------------



 



payment is contingent upon the Employer receiving payment for the product or
services from a customer who is unrelated to the Employer or to the Participant.
A customer is related if treated as related under Prop. Treas. Reg.
§§1.409A-1(f)(3)(ii) or -1(f)(3)(iv).
1.14 “Compensation” means as to an Employee, gross W-2 compensation. “W-2
Compensation” means wages for federal income tax withholding purposes, as
defined under Code §3401(a), plus all other payments to an Employee in the
course of the Employer’s trade or business, for which the Employer must furnish
the Employee a written statement under Code §§6041, 6051 and 6052, disregarding
any rules limiting the remuneration included as wages under this definition
based on the nature or location of the employment or service performed. “Gross
W-2 compensation” means W-2 compensation plus all amounts excludible from a
Participant’s gross income under Code §§125,132(f)(4), 402(e)(3), 402(h)(2),
403(b), and 408(p), contributed by the Employer, at the Participant’s election,
to a cafeteria plan, a qualified transportation fringe benefit plan, a 401(k)
arrangement, a SEP, a tax sheltered annuity, or a SIMPLE plan. Compensation as
to a Contractor means all payments by the Employer to the Contractor for
services during a Taxable Year. The Employer, in its Adoption Agreement, may
modify the definition of Compensation or may specify a different definition of
Compensation either as to Employees, as to Contractors or both.
1.15 “Contractor” means a person or entity (as described in Prop. Treas. Reg.
§1.409A-1(f)(1), and which is not on the accrual method of accounting for
Federal income tax purposes) providing services to the Employer and who is not
an Employee. For this Plan, a Contractor excludes a Contractor providing
significant services to the Employer and to at least two unrelated entities as
described in Prop. Treas. Reg. §1.409A-1(f)(3) or other Applicable Guidance.
1.16 “Disability” means a condition of a Participant who by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) is unable to engage in any substantial gainful activity; or
(ii) is receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering Employees. The Employer in its
Adoption Agreement will elect whether Disability includes all impairments
constituting Disability under this Section 1.16, or only certain specified
Disabilities which satisfy the foregoing definition. The Employer will determine
whether a Participant has incurred a Disability based on its own good faith
determination and may require a Participant to submit to reasonable physical and
mental examinations for this purpose. A Participant will be deemed to have
incurred a Disability if: (i) the Social Security Administration determines that
the Participant is totally disabled; or (ii) the applicable insurance company
providing disability insurance to the Participant under an Employer sponsored
disability program determines that a Participant is disabled under the insurance
contract definition of disability, provided such definition complies with the
definition in this Section 1.16.
1.17. “Deferred Compensation” means the Participant’s Account Balance
attributable to Elective Deferrals and Employer Contributions and includes
Earnings on such

 



--------------------------------------------------------------------------------



 



amounts. “Compensation Deferred” is Compensation that the Participant or the
Employer has deferred under this Plan. Compensation is Deferred Compensation if:
(i) under the terms of the Plan and the relevant facts and circumstances, the
Participant has a Legally Binding Right to Compensation during a Taxable Year
that the Participant has not actually or constructively received and included in
gross income; and (ii) pursuant to the Plan terms, the Compensation is payable
to or on behalf of the Participant in a later Taxable Year. Deferred
Compensation includes Separation Pay paid pursuant to a Separation Pay
Arrangement except as otherwise described in Prop. Treas. Reg. §1.409A-1(b)(9)
which excludes: (i) certain collectively bargained Separation Pay Arrangements;
(ii) payments based upon an involuntary Separation from Service or pursuant to a
Window Program where the payments do not exceed certain dollar limitations and
are paid no later than December 31 of the second calendar year which follows the
calendar year in which the Separation from Service occurs; and (iii) certain
reimbursements, in-kind benefits, direct payments to the provider of goods and
services on behalf of the Participant, or de minimis payments where the expenses
incurred and the reimbursements are paid no later than December 31 of the second
calendar year following the calendar year in which the Separation from Service
occurs. Deferred Compensation for purposes of this Plan does not include:
(i) Compensation payable after the last day of the Participant’s Taxable Year
pursuant to the normal timing of the Employer’s payroll period as provided in
Prop. Treas. Reg. §1.409A-1(b)(3); (ii) certain short-term deferrals as provided
in Prop. Treas. Reg. §1.409A-1(b)(4); (iii) certain restricted property as
described in Prop. Treas. Reg. §1.409A-1(b)(6); (iv) certain foreign
arrangements as described in Prop. Treas. Reg. §1.409A-1(b)(8); and (v) any
other amounts which under Applicable Guidance are not a Grandfathered Amount or
a 409A Amount under Article VII.
1.18 “Earnings” means Trust earnings, gain or loss applicable to a Participant’s
Account. In the absence of a Trust, Earnings means the Plan’s actual or notional
earnings, gain and loss applicable to a Participant’s Account as described in
Section 5.02.
1.19 “Effective Date” of the Plan is the date the Employer specifies in the
Adoption Agreement.
1.20 “Elective Deferral” means Compensation a Participant elects to defer into
the Participant’s Account under the Plan.
1.21 “Elective Deferral Account” means the portion of a Participant’s Account
attributable to Elective Deferrals and Earnings thereon.
1.22 “Employee” means a person or entity (as described in Prop. Treas. Reg.
§1.409A-1(f)(1), and which is not on the accrual method of accounting for
Federal income tax purposes) providing services to the Employer in the capacity
of a common law employee of the Employer.
1.23 “Employer” means the person or entity: (i) receiving the services of the
Participant; (ii) with respect to whom the Legally Binding Right to Compensation
arises; and (iii)

 



--------------------------------------------------------------------------------



 



who or which executes an Adoption Agreement establishing the Plan. The Employer
includes all persons with whom the Employer would be considered a single
employer under Code §§414(b) or (c). In the case of an Ineligible 457 Plan,
Employer means a State or a Tax-Exempt Organization.
1.24 “Employer Contribution” means amounts the Employer contributes or credits
to an Account under the Plan, including Nonelective Contributions and Matching
Contributions but not including Elective Deferrals.
1.25 “Employer Contribution Account” means the portion of a Participant’s
Account attributable to Employer Contributions and Earnings thereon.
1.26 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.27 “409A Amount” means: (i) any Compensation Deferred prior to January 1,
2005, unless such Deferred Compensation is a Grandfathered Amount; and (ii) any
Compensation Deferred in Taxable Years beginning after December 31, 2004. In
determining 409A Amounts, the rules of Section 1.04 regarding Aggregated Plans
apply.
1.28 “Grandfathered Amount” means prior to January 1, 2005, a Participant:
(i) had a Legally Binding Right to be paid Deferred Compensation; and (ii) such
Deferred Compensation is Vested, unless the Employer after October 3, 2004,
materially modifies the Plan (within the meaning of Section 7.04). For purposes
of determining whether Deferred Compensation is Vested, the conditioning of
payment of the Deferred Compensation on the completion of services in 2005 for a
payroll period that includes December 31, 2004, does not constitute a
requirement to render additional services or a Substantial Risk of Forfeiture.
If the Plan is a Separation Pay Arrangement, the Employer will determine any
Grandfathered Amount in accordance with the Preamble to the Prop. Treas. Reg.
§1.409A and Applicable Guidance. In determining Grandfathered Amounts, the rules
of Section 1.04 regarding Aggregated Plans apply.
1.29 “Ineligible 457 Plan” means this Plan which is subject to Code §457(f) and
that is not an eligible 457 plan under Code §457(b).
1.30 “Legally Binding Right” means, in reference to Compensation, the grant by
the Employer to the Participant of a right to Compensation where, after the
Participant has performed the services which created the Legally Binding Right,
the Compensation is not subject to unilateral reduction or elimination by the
Employer or any other person, The Employer, based on the facts and circumstances
and in accordance with Prop. Treas. Reg. §1.409A-1(b)(1), will determine:
(i) whether a Legally Binding Right exists; or (ii) whether a Legally Binding
Right does not exist on account of the existence of negative discretion which
has substantive significance to reduce or eliminate the Compensation.
1.31 “Matching Contribution” means a fixed or discretionary Employer
contribution made with respect to a Participant’s Elective Deferral.

 



--------------------------------------------------------------------------------



 




1.32 “Matching Contribution Account” means the portion of a Participant’s
Account attributable to Matching Contributions and Earnings thereon.
1.33 “Nonelective Contribution” means a fixed or discretionary Employer
Contribution that is unrelated to a Participant’s Elective Deferrals.
1.34 “Nonelective Contribution Account” means the portion of a Participant’s
Account attributable to Nonelective Contributions and Earnings thereon.
1.35 “Participant” means an Employee or Contractor the Employer designates under
Adoption Agreement Section 2.01 to participate in the Plan.
1.36 “Performance-Based Compensation” means Compensation (including a Bonus)
where the amount of, or entitlement to, the Compensation is contingent on
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months during which
the Participant performs services. The Employer must establish the
organizational or individual performance criteria in writing not later than
90 days after commencement of the performance period and the outcome must be
substantially uncertain at the time that the Employer establishes the
performance criteria. The Employer may establish performance criteria without
the necessity of action by its shareholders, board of directors, compensation
committee or similar entities. Performance-Based Compensation may be based on
subjective performance criteria provided: (i) the criteria relate the
Participant’s performance, a group of service providers that includes the
Participant or a business unit for which the Participant provides services which
may include the Employer; and (ii) the person who decides whether the subjective
performance criteria have been met is someone other than the Participant, the
Participant’s family member (within the meaning of Code §267(c)(4) applied as if
the family of an individual includes the spouse of any member of the family), a
person under the supervision of the Participant or such a family member, or
where the compensation of the decision maker is controlled in whole or in part
by the Participant or such a family member. The Employer will determine the
status of Compensation as Performance-Based Compensation in accordance with
Prop. Treas. Reg. §1.409A-1(e) and Applicable Guidance.
1.37 “Plan” means the Nonqualified Deferred Compensation Plan of the Employer
established by and including the Adoption Agreement, the Basic Plan Document and
the Trust, if any. The Employer will set forth the name of the Plan in its
Adoption Agreement. For purposes of applying Code §409A requirements: (i) this
Plan is an account balance plan under Prop. Treas. Reg. §1.409A-1(c)(2)(i)(A) or
is a separation pay arrangement under Prop. Treas. Reg. §1.409A-1(c)(2)(i)(C);
and (ii) this plan constitutes a separate plan for each Participant. This Plan
does not constitute: (i) a Code §401(a) plan with and exempt trust under Code
§501(a); (ii) a Code §403(a) annuity plan; (iii) a Code §403(b) annuity; (iv) a
Code §408(k) SEP; (v) a Code §408(p) Simple IRA; (vi) a Code §501(c)(18) trust
to which an active participant makes deductible contributions; (vii) a Code
§457(b) plan; or (viii) a Code §415(m) plan.

 



--------------------------------------------------------------------------------



 



1.38 “Retirement Age” means the date the Employer elects in the Adoption
Agreement. A Participant is not entitled to distribution of his/her Vested
Accrued Benefit based solely on attainment of Retirement Age, unless the
Employer elects in the Adoption Agreement to permit such distributions.
1.39 “Separation from Service” means in the case of an Employee, the Employee’s
termination of employment with the Employer whether on account of death,
retirement or otherwise.
(A) Effect of Leave. An Employee does not incur a Separation from Service if the
Employee is on military leave, sick leave, or other bona fide leave of absence
(such as temporary employment by the government), if such leave does not exceed
a period of six months, or if longer, the period for which a statute or contract
provides the Employee with the right to reemployment with the Employer. If a
Participant’s leave exceeds six months but the Participant is not entitled to
reemployment under a statute or contract, the Participant incurs a Separation
from Service on the next day following the expiration of six months.
(B) Insignificant Service. If an Employee continues to perform services for the
Employer, but the services are not more than insignificant, the Employee incurs
a Separation from Service. For this purpose, an Employee will be deemed to
provide more than insignificant service (and no Separation from Service occurs)
if the Employee provides service at an annual rate and receives annual
remuneration from the Employer which are equal to at least 20% of the average
annual service performed and to at least 20% of the average annual remuneration
earned during the immediately preceding 3 full calendar years of employment, or
if less, the period the Employer employed the Employee.
(C) Significant Non-Employee Service. In addition, a former Employee who
continues to render significant services to the Employer in a non-Employee
capacity is not deemed to have incurred a Separation from Service. For this
purpose a former Employee is deemed to render significant service if the former
Employee provides service at an annual rate and receives annual remuneration
from the Employer which are equal to at least 50% of the average annual service
performed and to at least 50% of the average annual remuneration earned during
the immediately preceding 3 full calendar years of employment, or if less, the
period the Employer employed the Employee.
(D) Contractor. Separation from Service, in the case of a Contractor, means the
expiration of the contract or contracts under which the Contractor performs
services for the Employer provided that the expiration constitutes a good-faith
and complete termination of the contractual relationship between the Contractor
and the Employer. A good-faith and complete termination does not occur if:
(i) the Employer anticipates a renewal of the service contract for the services
provided under the expired contract or the Employer anticipates the Contractor
becoming an Employee; and (ii) neither the Employer nor the Contractor has
eliminated the Contractor as a possible provider of such additional services.
The Employer is deemed to intend renewal of the Contractor’s expired contract if
renewal is conditioned only upon the need for services, the Employer’s ability
to pay

 



--------------------------------------------------------------------------------



 



for the services, or both. See Section 4.01(B) as to Contractor “deemed”
Separation from Service provisions.
(E) Employer Determination. The Employer will determine whether an Employee has
incurred a Separation from Service: (i) based on the facts and circumstances;
(ii) subject to the provisions of this Section 1.39; and (iii) without
application of the “same desk rule” under Rev. Rul. 79-336 and Rev. Rul. 80-229.
The Employer will determine whether an Employee or Contractor has incurred a
Separation from Service in accordance with Prop. Treas. Reg. §1.409A-1(h) and
Applicable Guidance.
1.40 “Separation Pay” means any Compensation where one of the conditions to a
right to the Compensation is Separation from Service, whether voluntary or
involuntary. Separation Pay includes: (i) payments in the form of reimbursements
for expenses incurred and the provision of other taxable benefits; (ii) payments
due on account of Separation from Service, regardless of whether such payments
are conditioned on the Participant’s execution of a release of claims,
noncompetition or nondisclosure provisions or other similar requirements; and
(iii) such other amounts as are described in Prop. Treas. Reg. §1.409A-1(m) or
in Applicable Guidance.
1.41 “Separation Pay Arrangement” means any arrangement that provides for
Separation Pay, including the portion of any arrangement that provides for
Separation Pay.
1.42 “Service Year” means a Participant’s Taxable Year in which the Participant
performs services which give rise to Compensation.
1.43 “Specified Employee” means a Participant who is a key employee as described
in Code §416(i), disregarding paragraph (5) thereof. However, a Participant is
not a Specified Employee unless any stock of the Employer is publicly traded on
an established securities market or otherwise. If a Participant is a key
employee at any time during the 12 months ending on the identification date, the
Participant is a Specified Employee for the 12 month period commencing on the
first day of the fourth month following the identification date. The Employer in
its Adoption Agreement will elect the identification date which may be any date
in the calendar year and the same identification date must apply as to all
deferred compensation arrangements of the Employer. The Employer may amend its
Adoption Agreement to change the identification date but any such amendment is
not effective for 12 months after the adoption of the amendment. If the Employer
fails to elect an identification date in its Adoption Agreement, the
identification date is December 31. The Employer’s election of an identification
date on or before December 31, 2006, applies to any Separation from Service
occurring on or after January 1, 2005. The Employer, in determining whether this
Section 1.43 and all related Plan provisions apply, will determine whether the
Employer has any publicly traded stock as of the date of a Participant’s
Separation from Service. In the case of a spin-off or merger, or in the case of
nonresident alien Employees, the Employer will apply the Specified Employee
provisions of the Plan in accordance with Prop. Treas. Reg. §1.409A-1(i) and
other Applicable Guidance.

 



--------------------------------------------------------------------------------



 



1.44 “Specified Time or Fixed Schedule” means, in reference to a payment of
Deferred Compensation, the Employer at the time of the deferral of the
Compensation can objectively determine: (i) the amount payable; and (ii) the
payment date or dates. An amount is objectively determinable if the deferral
election specifically identifies the amount or if the Employer can determine the
amount pursuant to a nondiscretionary formula. For this purpose, the
Participant’s or the Employer’s designation of a calendar year or years for
payment without more is deemed to mean payment on January 1 in such years. A
Specified Time or Fixed Schedule also means as described in Prop. Treas. Reg.
§1.409A-3(g)(1) and other Applicable Guidance.
1.45 “State” means: (i) one of the fifty states of the United States or the
District of Columbia, or (ii) a political subdivision of a State, or any agency
or instrumentality of a State or its political subdivision. A State does not
include the federal government or an agency or instrumentality thereof.
1.46 “Substantial Risk of Forfeiture” means as to 409A Amounts, and other than
for purposes of application of Code §457(f), Compensation which is payable
conditioned: (i) on the performance of substantial future services by any person
including the Participant; or (ii) on the occurrence of a condition related to a
purpose of the Compensation, and where under clause (i) or (ii) the possibility
of forfeiture is substantial. A condition related to the purpose of the
Compensation relates to the Participant’s performance for the Employer or to the
Employer’s business activities or organizational goals. A Substantial Risk of
Forfeiture does not include any addition of a condition after a Legally Binding
Right to the Compensation arises or any extension of a period during which the
Compensation is subject to a Substantial Risk of Forfeiture. Compensation is not
subject to a Substantial Risk of Forfeiture merely because payment is
conditioned on the Participant’s refraining from performing services.
Compensation is not subject to a Substantial Risk of forfeiture beyond the date
or time that the Participant otherwise could have elected to receive the
Compensation unless the amount of Compensation (disregarding Earnings) is
materially greater than the amount of Compensation that the Participant
otherwise could have elected to receive. As such, a Participant’s Elective
Deferrals generally may not be made subject to a Substantial Risk of Forfeiture.
In determining whether the possibility of forfeiture is substantial in the case
of rights to Compensation granted to a Participant who owns significant voting
power or value in the Employer, the Employer will apply Prop. Treas. Reg.
§1.409A-1(d)(3) and Applicable Guidance. A Substantial Risk of Forfeiture for
Grandfathered Amounts means as defined in Treas. Reg. §1.83-3(c) and in Notice
2005-1, Q/A-16(b) or in Applicable Guidance. A Substantial Risk of Forfeiture
for purposes of application of Code §457(f) under an Ineligible 457 Plan means
as described in Code §457(f)(3)(B), Treas. Reg. §1.83-3(c) and Applicable
Guidance.
1.47 “Tax-Exempt Organization” means any tax-exempt organization other than a
governmental unit or a church or a qualified church-controlled organization
within the meaning of Code §§3121(w)(3)(A) and 3121(w)(3)(B).

 



--------------------------------------------------------------------------------



 



1.48 “Taxable Year” means the 12 consecutive month period ending each
December 31.
1.49 “Trust” means the trust described in Section 5.01 of the Basic Plan
Document and created under Section 5.01 of the Adoption Agreement.
1.50 “Unforeseeable Emergency” means: (i) a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, of the Participant’s spouse or of the Beneficiary’s
spouse, or the Participant’s or Beneficiary’s dependent (as defined in Code
§152(a)); (ii) loss of the Participant’s or Beneficiary’s property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s or Beneficiary’s control.
The Employer will determine whether a Participant or Beneficiary incurs an
Unforeseeable Emergency based on the relevant facts and circumstances and in
accordance with Prop. Treas. Reg. §1.409A-3(g)(3) or Applicable Guidance, but in
any case, the Plan may not make payment to the extent that the Unforeseeable
Emergency may be relieved: (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets to the
extent that such liquidation of assets would not itself cause severe financial
hardship; or (iii) by the Participant’s cessation of Elective Deferrals under
the Plan. The Plan must limit the amount of any payment based on Unforeseeable
Emergency to the amount that is reasonably necessary to satisfy the emergency
need, which may include amounts necessary to pay any Federal, state or local
income taxes or penalties reasonably anticipated to result from the payment. The
Employer in making the determination as to the amount of payment must take into
account any additional Compensation available to the Participant if he/she
cancels an Elective Deferral election under Section 4.03(D)(vii). If the
Employer in its Adoption Agreement elects to permit payment based on
Unforeseeable Emergency, the Employer further will elect whether to permit
payment based on all events that will constitute an Unforeseeable Emergency or
to limit such events to a subset of specific events which will so qualify.
1.51 “Valuation Date” means the last day of each Taxable Year and such other
dates as the Employer may determine.
1.52 “Vested” means Deferred Compensation which is not subject to a Substantial
Risk of Forfeiture. or to a requirement to perform further services for the
Employer. For purposes of determining whether an amount satisfies the vesting
requirement for Grandfathered Amounts under Article VII, Substantial Risk of
Forfeiture means as described in Treas. Reg. §1.83-3(c) and does not mean as
defined in Section 1.46 for purposes of application of Code §409A.
1.53 “Window Program” means a program the Employer establishes to provide, for a
limited period of time not exceeding one year, Separation Pay in connection with
Separation from Service, or in connection with Separation from Service under
prescribed circumstances, and otherwise as described in Prop. Treas. Reg.
§1.409A-1(b)(9)(v) or in Applicable Guidance.

 



--------------------------------------------------------------------------------



 



1.54 “Wraparound Election” means as to a Participant who also is a participant
in a 401(k) plan of the Employer, an election (or elections, if made separately)
to defer compensation under both plans with the result that the Participant will
achieve under the 401(k) plan, the maximum amount of elective deferrals and
matching contributions, if any, as is permissible under Code §§402(g),
401(k)(3), 401(m), 415 and 414(v). For a Taxable Year as to any Participant, the
maximum amount of Elective Deferrals the Plan will transfer may not exceed the
Code §402(g) limit and the maximum amount of Matching Contributions the Plan
will transfer may not exceed the Code §402(g) limit, applying such limit
separately as to each contribution type. Under a Wraparound Election, the Plan
promptly following completion of 401(k) plan testing and within any time
required under Applicable Guidance, will transfer from the Participant’s Account
such Elective Deferrals and related Matching Contributions for the Taxable Year
(but without Earnings thereon) as are consistent with the Wraparound Election,
to the Participant’s account under the 401(k) plan to be held and administered
in accordance with the 401(k) plan. Any remaining amounts not transferred to the
401(k) plan will remain in and be administered in accordance with this Plan. The
Employer in its Adoption Agreement will specify whether a participant may make a
Wraparound Election. A Participant will make a Wraparound Election subject to
any timing requirements of Applicable Guidance and on a form the Employer
provides for this purpose.
1.55 “Year of Service” means the requirements, if any, the Employer will specify
in its Adoption Agreement: (i) for a Participant to earn one year of service
under any Plan vesting schedule for each Taxable Year; and (ii) applicable to
crediting of vesting service.
II. PARTICIPATION
2.01 Participant Designated. The Employer will designate from time to time in
its Adoption Agreement those Employees or Contractors (by name, job title or
other classification) who are Participants in the Plan.
2.02 Elective Deferrals. The Employer will specify in its Adoption Agreement
whether Participants may elect to make Elective Deferrals to their Accounts.
(A) Limitations. The Employer will specify in its Adoption Agreement any amount
limitations or conditions applicable to Elective Deferrals.
(B) Election Form and Timing. A Participant must make his/her Elective Deferral
election on an election form the Employer provides for that purpose. The
Participant must make the election no later than the latest of the applicable
times specified below. The Employer in its Adoption Agreement will elect that a
Participant must make and deliver his/her election to the Employer no later
than: (i) such applicable time; or (ii) the number of days prior to such
applicable time as the Employer sets forth in its Adoption Agreement. The
Employer will disregard any election which is not timely under this
Section 2.02(B).

 



--------------------------------------------------------------------------------



 



     (1) General Timing Rule. Except as otherwise provided in this
Section 2.02(B), a Participant must deliver his/her election to the Employer no
later than the end of the Taxable Year prior to the Service Year.
     (2) New Participant/New Plan. If the Plan becomes effective, or an Employee
or Contractor first becomes a Participant, on a date which is not the first day
of a Taxable Year, the Participant must make and deliver his/her Elective
Deferral election for that Taxable Year not later than 30 days after the Plan
goes into effect or the Participant becomes a Participant. The election may
apply only to Compensation for services the Participant performs subsequent to
the date the Participant delivers the election to the Employer. For Compensation
that is earned for a specified performance period, including an annual bonus,
and where the new Participant makes an Elective Deferral election after the
service period commences, the Employer will pro rate the election by multiplying
the Compensation by the ratio of the number of days left in the performance
period at the time of the election, over the total number of days in the entire
performance period.
     (3) Certain Forfeitable Rights. If payment of Deferred Compensation is
subject to a forfeiture condition requiring the Participant to perform services
for the Employer for at least 12 months after the Participant obtains the
Legally Binding Right to the Compensation, the Participant may make an Elective
Deferral election no later than 30 days after the Participant obtains the
Legally Binding Right to the Compensation, provided the Participant makes the
election at least 12 months prior to the earliest date on which the service
forfeiture condition could lapse.
     (4) Performance-Based Compensation. As to any Performance-Based
Compensation based on services performed over a period of at least 12 months, a
Participant may elect no later than 6 months before the end of the service
period to defer such Compensation, provided that the Participant:
(i) continuously must perform services from a date no later than the date the
Employer establishes the performance criteria and at least through the date of
the Participant’s election; and (ii) may not make an election after the
Compensation has become substantially certain to be paid and is readily
ascertainable
     (5) Commissions. For purposes of election timing under this
Section 2.02(B), if Compensation consists of Commissions, the Participant is
treated as providing the services giving rise to the Commissions in the Taxable
Year in which the customer remits payment to the Employer.
     (6) Final Payroll Period. As the Employer elects in its Adoption Agreement,
if Compensation is payable after the last day of the Participant’s Taxable Year,
but is Compensation for the Participant’s services during the final payroll
period within the meaning of Code §3401(b) which contains the last day of the
Taxable Year, the Compensation is treated for purposes of an election under this
Section 2.02(B), as Compensation for the current Taxable Year in which the final
payroll period commenced or for the subsequent Taxable Year in which the
Employer pays the Compensation. This Section 2.02(B)(6) does not apply to
Compensation for services performed over any period other than the final payroll
period as described herein and the Employer will apply

 



--------------------------------------------------------------------------------



 



this Section 2.02(B)(6) in accordance with Prop. Treas. Reg. §1.409A-2(a)(11)
and Applicable Guidance. If the Employer amends its plan after December 31,
2006, to alter the timing rule of this Section 2.02(B)(6), any such amendment
may not take effect until 12 months after the later of the date the amendment if
adopted and is effective.
     (7) Separation Pay/Window Program. If the Participant’s election relates to
Separation Pay and the Separation Pay: (i) is due to an actual involuntary
Separation from Service; and (ii) is the result of bona-fide, arm’s length
negotiations, then the Participant may make an election under this
Section 2.02(B) at any time up to the time that the Participant has a Legally
Binding Right to the Separation Pay. If the Separation Pay results from a Window
Program, the Participant may make the election at any time up to the time that
the Participant’s election to participate in the Window Program becomes
irrevocable.
     (8) Wraparound Elections. A Participant’s Wraparound Election under
Section 1.54 is not an election under this Section 2.02(B) even if as a result
of the election the amount of the Participant’s Elective Deferrals under this
Plan increases, provided that the Wraparound Election does not affect the timing
and form of payment of Deferred Compensation under this Plan.
     (9) Fiscal Year Employer. In the event that the Employer’s taxable year is
a non-calendar year, a Participant may elect to defer Compensation which is
co-extensive with the Employer’s fiscal year by making an election no later than
the end of the Employer’s fiscal year which precedes the Employer’s fiscal year
in which the Participant performs the service for which the Compensation is
payable and in accordance with Prop. Treas. Reg. §1.409A-2(a)(5) and Applicable
Guidance.
(C) Early Elections/Changes. The Employer in its Adoption Agreement will elect
whether a Participant’s election made prior to the Section 2.02(B) deadline
becomes irrevocable as to a Taxable Year: (i) following the last day on which a
Participant may make an election under Section 2.02(B) for such Taxable Year; or
(ii) if earlier, when the Participant makes the election for a Taxable Year. If
the Employer elects to permit changes to an election up to the Section 2.02(B)
election deadline, a Participant may make any number of changes to his/her
Elective Deferral election during the period prior to the election becoming
irrevocable. If the Employer elects in its Adoption Agreement and under
Section 2.02(D) that a Participant’s election is continuing, the Participant is
deemed to have made an election as to each Taxable Year on the last day that the
Participant could have made an election under Section 2.02(B). As such, the
Participant may revoke or modify a continuing election for a Taxable Year up to
the date that such election is deemed made for that Taxable Year. A change
payment election under Section 4.03(B) does not render an Elective Deferral
election and an accompanying initial payment election under Section 4.03(A),
revocable within the meaning of this Section 2.02(C).

 



--------------------------------------------------------------------------------



 



(D) Election Duration. As the Employer elects in its Adoption Agreement, a
Participant’s Elective Deferral election remains in effect: (i) only for the
duration of the Taxable Year for which the Participant makes the election; or
(ii) for the duration of the Taxable Year for which the Participant makes the
election and for all subsequent Taxable Years unless the Participant executes a
subsequent timely election, modification or revocation. A Participant, subject
to Plan requirements regarding election timing, including those in Article VII,
may make a new election, or may revoke or modify an existing election effective
no earlier than for the next Taxable Year, provided that a Participant may
cancel an existing and otherwise irrevocable election for a Taxable Year at any
time following the Participant’s receipt of an Unforeseeable Emergency
distribution or of a distribution from the Employer’s 401(k) plan based upon
hardship within the meaning of Treas. Reg. §1.401(k)-1(d)(3).
2.03 Nonelective Contributions. The Employer will specify in its Adoption
Agreement whether the Employer will or may make Nonelective Contributions to the
Plan, and the terms and conditions applicable to any Nonelective Contributions.
2.04 Matching Contributions. The Employer will specify in its Adoption Agreement
whether the Employer will or may make Matching Contributions to the Plan, and
the terms and conditions applicable to any Matching Contributions.
2.05 Actual or Notional Contribution. The Employer will specify in its Adoption
Agreement whether it will make any Employer Contribution as a notional
contribution or as an actual contribution to an Account. If the Employer
establishes the Trust, any Employer Contributions to the Trust will be actual
contributions.
2.06 Allocation Conditions. The Employer will specify in its Adoption Agreement
any employment or other condition applicable to the allocation of Employer
Contributions for a Taxable Year.
2.07 Timing. The Employer may elect to make any Employer Contribution for a
Taxable Year at such times as Code §409A or Applicable Guidance may permit. The
Employer is not required to contribute any actual contribution (or to post any
notional contribution) to an Account at the time that the Employer makes its
contribution election.
2.08 Administration. The Employer will administer all Employer Contributions in
the same manner as Elective Deferrals, except as the Plan otherwise provides. If
the Employer establishes the Trust, the Employer will remit any Elective
Deferrals to the Trust and will make any Employer Contributions to the Trust.
Any Employer Contribution is not subject to an immediate Participant right to
elect a cash payment in lieu of the Employer Contribution and such amounts are
payable only in accordance with the Plan terms.

 



--------------------------------------------------------------------------------



 



III. VESTING AND SUBSTANTIAL RISK OF FORFEITURE
3.01 Vesting Schedule or other Substantial Risk of Forfeiture. The Employer will
specify in its Adoption Agreement any vesting schedule or other Substantial Risk
of Forfeiture applicable to Participant Accounts. If the Plan is an Ineligible
457 Plan, the Employer must specify a Substantial Risk of Forfeiture.
3.02 Immediate Vesting on Specified Events. The Employer will specify in its
Adoption Agreement whether a Participant’s Account is Vested without regard to
Years of Service if the Participant Separates from Service on or following
Retirement Age, or as a result of death, Disability, or other events.
3.03 Application of Forfeitures. A Participant will forfeit any non-Vested
Accrued Benefit upon Separation from Service. The Employer will specify in its
Adoption Agreement how it will apply Participant forfeitures under the Plan.
IV. BENEFIT PAYMENTS
4.01 Separation from Service or Death. The Plan will pay to the Participant the
Vested Accrued Benefit held in the Participant’s Account following the earlier
of the Participant’s Separation from Service or death. Payment will commence at
the time and payment will be made in the form and method specified under
Section 4.03. In the event of the Participant’s death, the Plan will pay to the
Participant’s Beneficiary the Participant’s Vested Accrued Benefit or any
remaining amount thereof if benefits to the Participant already have commenced,
in accordance with the Participant’s election or otherwise as the Plan permits.
(A) Payment to Specified Employees. Notwithstanding anything to the contrary in
the Plan or in a Participant or Employer payment election, the Plan may not make
payment to a Specified Employee, based on Separation from Service, earlier than
6 months following Separation from Service (or if earlier, upon the Specified
Employee’s death), except as permitted under this Section 4.01(A). The Employer
in its Adoption Agreement will elect whether any payments that otherwise would
be payable to the Specified Employee during the foregoing 6 month period:
(i) will be accumulated and payment delayed until a date specified in the
Adoption Agreement that is after the 6 month period; or (ii) will be delayed by
6 months as to each installment otherwise payable during the 6 month period. The
Employer may amend its Adoption Agreement to change the method of treating
payments otherwise payable within the 6 month period, provided that any change
in method may not be effective for 12 months after the adoption of the amendment
unless the Employer makes such an amendment prior to the Employer’s stock first
becoming readily tradable on an established securities market. This
Section 4.01(A) does not apply to payments made on account of a domestic
relations order under Section 4.03(D)(i), payments made because of a conflict of
interest under Section 4.03(D)(ii), or payment of employment taxes under
Section 4.03(D)(v).

 



--------------------------------------------------------------------------------



 



(B) Deemed Separation of Contractor. The Employer in its Adoption Agreement may
elect to apply the special payment timing rules in this Section 4.01(B) as to
Contractors. Compliance with this Section 4.01(B) results in the Contractor
being deemed to have incurred a Separation from Service under Section 1.39.
Under this Section 4.01(B): (i) the Plan will not pay a Contractor’s Account, or
any portion thereof, before a date that is at least 12 months after the
expiration of the contract or contracts under which the Contractor performs
services for the Employer; and (ii) no amount payable under clause (i) will be
paid to the Contractor if the Contractor (whether as a Contractor or an
Employee) performs significant services for the Employer after the contract(s)’
expiration and before the payment date.
4.02 Other Payment Events. The Employer will specify in the Adoption Agreement
whether, in addition to the payment events under Section 4.01, the Plan may pay
to a Participant all or any part of the Participant’s Account: (i) upon the
Participant’s Disability; (ii) at a Specified Time or pursuant to a Fixed
Schedule; (iii) upon a Change in Control; or (iv) based upon an Unforeseeable
Emergency. Payment will commence at the time and payment will be made in the
form and method specified under Section 4.03.
4.03 Form, Timing and Method/ Payment Election. The Employer will specify in its
Adoption Agreement: (i) the permissible forms of payment (cash or property), the
timing of payment and methods of payment applicable to Plan Accounts
(collectively, “payment elections”); and (ii) whether a Participant or the
Employer may make an initial payment election under Section 4.03(A) or change
payment election under Section 4.03(B). Until the Plan pays a Participant’s
entire Vested Accrued Benefit, the Plan will continue to credit the
Participant’s Account with Earnings, in accordance with Section 5.02. As to the
permissible forms of payment (cash or property), the Participant or the Employer
may, but is not required to, elect the form of payment as part of and at the
same time as the initial payment election or change payment election.
(A) Initial Payment Election. The Employer will specify in its Adoption
Agreement: (i) whether a Participant or the Employer may make an initial payment
election or whether there are no initial payment elections and the form, timing
and method of payment are controlled by the Employer’s Adoption Agreement
elections; and (ii) whether any Participant payment election applies to all
Account types or only applies to a Participant’s Elective Deferral Account. In
the event the Employer elects in its Adoption Agreement not to provide any
Participant or Employer initial payment elections, the Plan provisions
constitute an initial payment election under the Plan. A Participant must make
an initial payment election at the time of the Participant’s Elective Deferral
election under Section 2.02(B). The Employer must make an initial payment
election as to a Participant at the time that the Employer grants a Legally
Binding Right to Deferred Compensation to the Participant. A payment election
may apply only to the Deferred Compensation that is the subject of the Elective
Deferral election or the Employer Contribution or may apply to such Deferred
Compensation and to all future Deferred Compensation, as the payment election
indicates. A Participant must make any permissible initial payment election on a
form the Employer provides for that purpose. If the Participant or the Employer
as applicable have the right to make an initial payment

 



--------------------------------------------------------------------------------



 



election but fail to do so, the Plan will pay the affected Participant’s Vested
Accrued Benefit attributable to the non-election under this default provision,
in a lump-sum cash payment 13 months following the earliest event permitting
payment of the Participant’s Account under Sections 4.01 or 4.02. If this
default provision applies, the default payment is deemed to be an initial
payment election under the Plan.
(B) Change Payment Election. The Employer will specify in its Adoption Agreement
whether a Participant’s or the Employer’s initial payment election under
Section 4.03(A) or first change payment election under this Section 4.03(B) is
irrevocable or whether a Participant or the Employer may change the elections.
If the Plan permits Participants or the Employer to change existing payment
elections (initial or change elections) as to any or all Deferred Compensation,
including any Plan default payment applicable in the absence of an actual
initial payment election, any such change payment election must comply with this
Section 4.03(B). The Employer in its Adoption Agreement will elect whether a
Beneficiary following a Participant’s death may make a change payment election
under this Section 4.03(B). A Participant or Beneficiary must make any change
payment election on a form the Employer provides for such purpose.
     (1) Conditions on Change Payment Elections. Any Participant or Employer
change payment election: (i) may not take effect until at least 12 months
following the date of the change payment election; (ii) if the change payment
election relates to a payment based on Separation from Service or on Change in
Control, or if the payment is at a Specified Time or pursuant to a Fixed
Schedule, the change payment election must result in payment being made not
earlier than 5 years following the date upon which the payment otherwise would
have been made (or, in the case of a life annuity or installment payments
treated as a single payment, 5 years from the date the first amount was
scheduled to be paid); and (iii) if the change payment election relates to
payment at a Specified Time or pursuant to a Fixed Schedule, the Participant or
Employer must make the change payment election not less than 12 months prior to
the date the payment is scheduled to be made (or, in the case of a life annuity
or installment payments treated as a single payment, 12 months prior to the date
the first amount was scheduled to be paid).
     (2) Definition of “Payment.” Except as otherwise provided in
Section 4.03(B)(3), a “payment” for purposes of applying Section 4.03(B)(1) is
each separately identified amount the Plan is obligated to pay to a Participant
on a determinable date and includes amounts paid for the benefit of the
Participant. An amount is “separately identified” only if the Employer can
objectively determine the amount. A payment includes the provision of any
taxable benefit, including payment in cash or in-kind. A payment includes, but
is not limited to, the transfer, cancellation or reduction of an amount of
Deferred Compensation in exchange for benefits under a welfare benefit plan,
fringe benefits excludible under Code §§119 or 132, or any other benefit that is
excluded from gross income.
     (3) Installment Payments and Life Annuities. A life annuity is treated as a
single payment. For purposes of this Section 4.03(B)(3), a “life annuity” is a
series of substantially equal periodic payments, payable not less frequently
than annually, for the

 



--------------------------------------------------------------------------------



 



life (or life expectancy) of the Participant, or the joint lives (or life
expectancies) of the Participant and of his/her Beneficiary. A change in the
form of payment from one type of life annuity to another before any annuity
payment has been made is not subject to the change payment election requirements
provided that the annuities are actuarially equivalent applying reasonable
actuarial assumptions. The Employer in its Adoption Agreement will elect whether
to treat a series of installment payments which are not a life annuity as a
single payment or as a series of separate payments. If the Employer fails to so
elect, the Employer must treat the installments as a single payment. For
purposes of this Section 4.03(B)(3), a “series of installment payments” means
payment of a series of substantially equal periodic amounts to be paid over a
predetermined number of years, except to the extent that any increase in the
payment amounts reflects reasonable Earnings through the date of payment.
     (4) Coordination with Anti-Acceleration Rule. In applying Section 4.03(C),
“payment” means as described in Sections 4.03(B)(2) and (3). A Participant under
a change payment election may change the form of payment to a more rapid
schedule (including a change from installments to a lump-sum payment) without
violating Section 4.03(C), provided any such change remains subject to the
change payment election provisions under this Section 4.03(B). Accordingly, if
the Participant’s payment change election modifies the payment method from
installments to a lump-sum payment, and if the Plan treats an installment
payment as a single payment, a change payment election must satisfy
Section 4.03(B)(1) measured from the first installment payment. Conversely, if
the plan treats an installment payment as a series of payments, a change payment
election must satisfy Section 4.03(B)(1) measured from the last installment
payment. If a change payment election only modifies the timing of an installment
payment, and the Plan treats the installments as a single payment, the change
payment election must apply to each installment and must satisfy Section 4.03(B)
measured from each installment payment. If in the latter case, the Plan treats
installments as a series of payments, the change payment election may apply to
any or all installments and must satisfy Section 4.03(B) separately as to each
payment the change payment election affects.
     (5) Multiple Payment Events. If the Plan permits multiple payment events,
the change payment election provisions of Section 4.03(B)(1) apply separately as
to each payment due upon each payment event. The addition of a permissible
payment event to Deferred Compensation previously deferred is subject to the
change election provisions of Section 4.03(B)(1) where the additional event may
cause a change in the time or form of payment. The addition of a payment event
is not an impermissible acceleration under Section 4.03(C) provided that the
change complies with this Section 4.03(B)(5).
     (6) Certain Payment Delays not Subject to Change Payment Election Rules.
The Employer in its Adoption Agreement will elect whether to apply the some or
all of the following payment delay provisions. If applicable, these provisions
do not result in the Plan failing to provide for payment upon a permissible
event as Code §409A requires nor are the delays treated as a change payment
election under this Section 4.03(B).

 



--------------------------------------------------------------------------------



 



          (a) Non-deductible Payment. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the Employer’s deduction
for payment of the Participant’s Deferred Compensation will be limited or
eliminated under Code §162(m). As the Employer elects in its Adoption Agreement,
the Plan will pay such Deferred Compensation at the earliest date at which the
Employer reasonably anticipates that Code §162(m) will not apply or in the
calendar year in which the affected Participant Separates from Service.
          (b) Loan Covenants/Contract Terms. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the payment will violate
the terms of a loan agreement or other similar contract to which the Employer is
a party, provided that the Employer entered into the agreement or contract for
legitimate business reasons and that such violation will cause material harm to
the Employer. The Plan will pay such Deferred Compensation at the earliest date
at which the Employer reasonably anticipates that the payment will not cause a
violation of the agreement or contract or that such a violation will not result
in material harm to the Employer.
          (c) Securities or Other Laws. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the payment will violate
Federal securities law or other applicable law. The Plan will pay such Deferred
Compensation at the earliest date at which the Employer reasonably anticipates
that the payment will not cause a violation of such laws. For purposes of this
Section 4.03(B)(6)(c), a violation of “other applicable law” does not include a
payment which would cause inclusion of the Deferred Compensation in the
Participant’s gross income or which would subject the Participant to any Code
penalty or other Code provision.
          (d) Other. The Plan may delay payment to a Participant upon such other
events as Applicable Guidance may permit.
          (e) Amendment. If the Employer amends its Adoption Agreement to add
any or all of payment delays described in this Section 4.03(B)(6), any such
amendment may not be effective for at least 12 months following the Employer’s
adoption of the amendment. As required under Section 4.03(C), the Employer may
not amend its Adoption Agreement to remove any or all payment delays described
in this Section 4.03(B)(6) as to any previous Deferred Compensation.
(C) No Acceleration-General Rule. Neither the Employer nor a Participant may
accelerate the time or schedule of any Plan payment or amount scheduled to be
paid under the Plan. For this purpose, the following are not an acceleration:
(i) payment made in accordance with Plan provisions or pursuant to an initial
payment election under Section 4.03(A) or a change payment election under
Section 4.03(B) under which payment on an accelerated schedule is required on
account of an intervening event which includes Separation from Service,
Disability, death, Change in Control or Unforeseeable Emergency; (ii) The
Employer’s waiver or acceleration of the satisfaction of any condition
constituting a Substantial Risk of Forfeiture provided that payment is made only
upon a permissible payment event and the Employer’s action otherwise does not

 



--------------------------------------------------------------------------------



 



violate Code §409A; and (iii) a choice between a distribution of cash or
property if the timing and the amount of income inclusion to the Participant are
the same.
(D) Permissible Accelerations. Notwithstanding Section 4.03(C), the Employer in
its Adoption Agreement may elect to permit any or all of the following
accelerations of the time or schedule of payment: (i) a payment to an individual
other than the Participant required under a domestic relations order under Code
§414(p)(1)(B); (ii) a payment required under a certificate of divestiture under
Code §1043(b)(2) relating to conflicts of interest; (iii) a payment from a
457(f) plan to a Participant for the purpose of payment of the Participant’s
Federal, state local or foreign income tax due upon a vesting event under the
457(f) plan, provided that the payment does not exceed the income tax
withholding the Employer would have remitted if it had paid wages equal to the
amount of 457(f) income includible at the time of vesting; (iv) a Plan amendment
to permit certain cash-out payments described in Sections 4.03(E) and (F);
(v) as it relates to the Deferred Compensation, a payment to pay the FICA tax
under Code §§3101, 3121(a) and 3121(v)(2) and to pay income taxes at source on
wages under Code §3401 or under corresponding provisions of state, local or
foreign tax laws related to payment of the FICA and to pay additional income tax
at source on wages attributable to pyramiding Section §3401 wages and taxes, but
the total of all such payments may not exceed the aggregate of the FICA amount
and the income tax withholding related to the FICA amount; (vi) a payment to any
affected Participant at any time that the Plan fails to meet the requirements of
Code §409A and the regulations thereunder, provided that such payment may not
exceed the amount required to be included in income as a result of such failure;
(vii) cancellation of a Participant’s Elective Deferral election on account of a
payment based on Unforeseeable Emergency or a hardship distribution under Treas.
Reg. §1.401(k)-1(d)(3) provided that the election is fully cancelled and that
any subsequent election is subject to Sections 2.02 and 4.03(A); (viii) payment
upon Plan termination in accordance with Section 6.03(B); (ix) payment to
prevent the occurrence of a “nonallocation year” under Code §409(p) in
accordance with Prop. Treas. Reg. §1.409A-3(h)(2)(ix) or other Applicable
Guidance; and (x) a decrease in the amounts deferred under the Plan as a result
of a formula which links Deferred Compensation under this Plan to benefits paid
by or contributions made to a qualified plan of the Employer, including
Wraparound Elections, in accordance with Prop. Treas. Reg. §1.409A-3(h)(3) or
other Applicable Guidance.
(E) Cash-Out Upon Separation. The Employer in its Adoption Agreement will elect
whether (notwithstanding a Participant’s or the Employer’s payment election or
any contrary Plan terms) the Plan will pay in a single cash payment the entire
Vested Accrued Benefit of a Participant who has Separated from Service
(including Grandfathered and 409A Amounts) where the Participant’s Vested
Accrued Benefit does not exceed $10,000. A payment under this Section 4.03(E)
must terminate the Participant’s entire interest in the Plan and in all similar
deferred compensation arrangements within the meaning of Prop. Treas. Reg.
§1.409A-1(c) or other Applicable Guidance. The Employer will make any payment
under this Section 4.03(E) on or before the later of: (i) December 31 of the
Taxable Year in which the Participant Separates from Service; or (ii) the 15th
day of the third month following the Participant’s Separation from Service.

 



--------------------------------------------------------------------------------



 



(F) Cash-out of 409A Amount. The Employer in its Adoption Agreement will elect
whether the Plan will pay in the form of a single cash payment the entire Vested
Accrued Benefit of any Participant attributable to 409A Amounts upon the
occurrence of any Plan payment event affecting the Participant, provided:
(i) the Vested Accrued Benefit attributable to 409A Amounts does not exceed an
amount the Employer designates in the Adoption Agreement; and (ii) “409A
Amounts” for purposes of this cash-out provision only includes Compensation
Deferred on and following the date the Employer elects this cash-out provision
in the Adoption Agreement. If the Employer elects to apply this Section 4.03(F),
any subsequent amendment to change or eliminate this feature is subject to the
rules regarding payment change elections under Section 4.03(B).
4.04 Withholding. The Employer will withhold from any payment made under the
Plan and from any amount taxable under Code §409A, all applicable taxes, and any
and all other amounts required to be withheld under Federal, state or local law,
including Notice 2005-1 and other Applicable Guidance.
4.05 Beneficiary Designation. A Participant may designate a Beneficiary
(including one or more primary and contingent Beneficiaries) to receive payment
of any Vested Accrued Benefit remaining in the Participant’s Account at death.
The Employer will provide each Participant with a form for this purpose and no
designation will be effective unless made on that form and delivered to the
Employer. A Participant may modify or revoke an existing designation of
Beneficiary by executing and delivering a new designation to the Employer. In
the absence of a properly designated Beneficiary, the Employer will pay a
deceased Participant’s Vested Accrued Benefit to the Participant’s surviving
spouse and if none, to the Participant’s estate. If a Beneficiary is a minor or
otherwise is a person whom the Employer reasonably determines to be legally
incompetent, the Employer may cause the Plan or Trust to pay the Participant’s
Vested Accrued Benefit to a guardian, trustee or other proper legal
representative of the Beneficiary. The Plan’s or Trust’s payment of the deceased
Participant’s Vested Accrued Benefit to the Beneficiary or proper legal
representative of the Beneficiary completely discharges the Employer, the Plan
and Trust of all further obligations under the Plan.
4.06 Administration of Payment Date(s).
(A) Objective Payment Date(s). The Employer in its Adoption Agreement, or the
Participant or the Employer in an initial payment election or change payment
election made pursuant to the Adoption Agreement must provide for a payment date
that the Employer, at the time of the payment event, objectively can determine.
Such payment date may, but need not, coincide with a payment event, but any
payment must be on or following and must relate to a Plan payment event. If the
Adoption Agreement or any such election provides for payment only in a
designated calendar year, the payment date is deemed to be January 1 of that
year.
(B) Multiple Payment Events/Fixed Schedule Linked to Payment Events. The
Employer in its Adoption Agreement, or a Participant or the Employer in a
payment election under

 



--------------------------------------------------------------------------------



 



Sections 4.03(A) or (B): (i) may provide for payment upon the earliest or latest
of more than one permissible payment event under Sections 4.01 and 4.02;
(ii) may provide that a payment based on Separation from Service, death,
Disability, Change in Control or Unforeseeable Emergency is to be made in
accordance with a Fixed Schedule that the Employer objectively can determine at
the time of the applicable payment event; or (iii) may provide for an
alternative payment schedule if the payment event to which the payment schedule
is linked occurs prior to a single specified date.
(C) Treatment of Payment as Made on Designated Payment Date. The Plan’s payment
of Deferred Compensation is deemed made on the Plan required payment date or
payment election required payment date even if the Plan makes payment after such
date, provided the payment is made by the latest of: (i) the end of the calendar
year in which the payment is due; (ii) the 15th day of the third calendar month
following the payment due date; (iii) in case the Employer cannot calculate the
payment amount on account of administrative impracticality which is beyond the
Participant’s control (or the control of the Participant’s estate), in the first
calendar year in which payment is practicable; (iv) in case the Employer does
not have sufficient funds to make the payment without jeopardizing the
Employer’s solvency, in the first calendar year in which the Employer’s funds
are sufficient to make the payment. The Employer may cause the Plan or Trust to
pay a Participant’s Vested Accrued Benefit on any date which satisfies this
Section 4.06(C) and that is administratively practicable following any Plan
specified payment date or the date specified in any valid payment election.
(D) Disputed Payments. In the event of a dispute between the Employer and a
Participant as to whether Deferred Compensation is payable to the Participant or
as to the amount thereof, the Plan is deemed to make timely payment on any Plan
required payment date or payment election required payment date if: (i) the
Participant accepts any portion of the payment that the Employer is willing to
make (unless such acceptance results in a forfeiture of the Participant’s claim
to the remaining amount); (ii) the Participant makes prompt, reasonable and
good-faith efforts to collect the payment; and (iii) the Plan makes payment in
the first calendar year in which the Employer and the Participant enter into a
legally binding settlement of the dispute, the Employer concedes that the amount
is payable or the Employer is required to cause the Plan to make payment under a
final and nonappealable judgment or other binding decision. This Section 4.06(D)
does not apply if the Plan’s failure to make payment on a required date is on
account of: (i) the Participant’s failure to request payment, to provide
information or to take any other action necessary for the Plan to make payment;
or (ii) the Participant or a member of the Participant’s family (as defined in
Code §267(c)(4) applied to include the spouse of any family member), any person
or group of persons over whom the Participant or the Participant’s family has
effective control or any person whose compensation (or any portion thereof) is
controlled by the Participant or the Participant’s family members, makes the
decision to not pay.
4.07 Employer Approval of Participant Elections. A Participant’s or the
Employer’s initial payment elections or change payment elections must be
consistent with the Plan and with the Adoption Agreement. The Employer at the
time of the election must

 



--------------------------------------------------------------------------------



 



approve any Participant payment election as to form, timing and method, where
the Adoption Agreement does not expressly authorize the elected form, timing or
method. The Employer, in its absolute discretion, may withhold approval for any
reason, including, but not limited to non-compliance with Plan terms. If the
Employer does not approve a Participant’s initial payment election or change
payment election, the Employer will pay the Participant’s Vested Accrued Benefit
under Section 4.03 as though the Participant did not make such payment election.
V. TRUST ELECTION AND PLAN EARNINGS
5.01 Unfunded Plan/Trust Election. The Employer as it elects in its Adoption
Agreement intends this Plan to be an unfunded plan that is wholly or partially
exempt under ERISA. No Participant, Beneficiary or successor thereto has any
legal or equitable right, interest or claim to any property or assets of the
Employer, including assets held in any Account under the Plan except as the Plan
otherwise permits. The Employer’s obligation to pay Plan benefits is an
unsecured promise to pay. Except as provided in the Adoption Agreement, this
Plan does not create a trust for the benefit of any Participant. If the Employer
elects to create the Trust, the applicable provisions of the Basic Plan Document
continue to apply, including those of this Section 5.01. The Trustee will pay
Plan benefits in accordance with the Plan terms or upon the Employer’s direction
consistent with Plan terms. Unless the Employer establishes the Trust: (i) the
Employer may elect to make notional contributions in lieu of actual
contributions to the Plan; and (ii) the Employer may elect not to invest any
actual Plan contributions. If the Employer elects to invest any actual Plan
contributions, such investments may be held for the Employer’s benefit in
providing for the Employer’s obligations under the Plan or for such other
purposes as the Employer may determine. Any assets held in Plan Accounts remain
subject to claims of the Employer’s general creditors and no Participant’s or
Beneficiary’s claim to Plan assets has any priority over any general unsecured
creditor of the Employer.
(A) Restriction on Trust Assets. If an Employer establishes, directly or
indirectly, the Trust (or any other arrangement Applicable Guidance may
describe), the Trust and the Trust assets must be and must remain located within
the United States, except with respect to a Participant who performs outside the
United States substantially all services giving rise to the Deferred
Compensation. The Trust may not contain any provision limiting the Trust assets
to the payment of Plan benefits upon a Change in the Employer’s Financial
Health, even if the assets remain subject to claims of the Employer’s general
creditors. For this purpose, the Employer, upon a Change in the Employer’s
Financial Health, may not transfer Deferred Compensation to the Trust. Any Trust
the Employer establishes under this Plan shall be further subject to Applicable
Guidance, compliance with which is necessary to avoid the transfer of assets to
the Trust being treated as a transfer of property under Code § 83.
(B) Transitional Relief for Grace Period Assets. As to any Grace Period Assets
that otherwise would violate Section 5.01(A) and Code §409(A)(b), not later than
December 31, 2007, or such other date as Applicable Guidance may specify, the
Plan or the Employer will eliminate Grace Period Assets or otherwise cause such
assets to not violate

 



--------------------------------------------------------------------------------



 



Code §409A(b) by: (i) making payment of Deferred Compensation in accordance with
the Plan terms; (ii) making payment of Deferred Compensation upon the Employer’s
termination of the Plan under Section 6.03(b); (iii) dissolving the Trust in
accordance with the Trust terms; (iv) desegregating the Grace Period Assets such
that they no longer are associated with the payment of Deferred Compensation; or
(v) taking such other action to come into conformity with Code §409A(b) and
Applicable Guidance issued before December 31, 2007, as Applicable guidance may
specify. Under clause (iv), even if the Employer takes no other prior action,
the Grace Period Assets as of December 31, 2007, are by this provision
desegregated and no longer are associated with the payment of Deferred
Compensation. Under clauses (i) and (ii), if payment consists of both Grace
Period Assets and other assets, the payment is treated for purposes of this
Section 5.01(B) as consisting first of Grace Period Assets.
     (1) Grace Period Assets. For purposes of this Section 5.01(B), Grace Period
Assets means assets which on or before March 21, 2006, were set aside,
transferred or restricted under Code §§409(A)(b)(1) or 409A(b)(2) so as to
become subject to income inclusion under such Code sections. Grace Period Assets
includes actual Earnings on the Grace Period Assets (whether held in the Trust
or otherwise), including such Earnings credited after March 21, 2006. The
Employer will determine Grace Period Assets in accordance with Notice 2006-33
and other Applicable Guidance.
5.02 Actual or Notional Earnings. If the Employer establishes the Trust under
Section 5.01, the Trust earnings provisions apply to all Plan contributions and
constitute Earnings for purposes of the Plan. If the Employer does not establish
the Trust, the Employer will elect in its Adoption Agreement whether the Plan
periodically will credit actual or notional Plan contributions with a
determinable amount of notional Earnings (at a specified fixed or floating
interest rate or other specified index) or will credit or charge each
Participant’s Account with net investment earnings, gain and loss actually
incurred by the Account. If the Account is credited and charged with actual
Earnings, the Employer will specify in the Adoption Agreement whether the
Employer, the Trustee (subject to the Trust terms) or the Participant has the
right to direct the investment of the Participant’s Account and also may specify
any limitations on the Participant’s right of investment direction. If the
Adoption Agreement provides for Employer investment direction, the Employer may
make any investment of Plan assets it deems reasonable or appropriate. If the
Adoption Agreement provides for Participant investment direction, this right is
limited strictly to investment direction and the Participant will not be
entitled to the distribution of any Account asset except as the Plan otherwise
permits. Except as otherwise provided in the Plan or Trust, all Plan assets,
including all incidents of ownership thereto, at all times will be the sole
property of the Employer.
VI. MISCELLANEOUS
6.01 No Assignment. No Participant or Beneficiary has the right to anticipate,
alienate, assign, pledge, encumber, sell, transfer, mortgage or otherwise in any
manner convey in advance of actual receipt, the Participant’s Account. Prior to
actual payment, a Participant’s Account is not subject to the debts, judgments
or other obligations of the

 



--------------------------------------------------------------------------------



 



Participant or Beneficiary and is not subject to attachment, seizure,
garnishment or other process applicable to the Participant or Beneficiary.
6.02 Not Employment Contract. This Plan is not a contract for employment between
the Employer and any Employee who is a Participant. This Plan does not entitle
any Participant to continued employment with the Employer, and benefits under
the Plan are limited to payment of a Participant’s Vested Accrued Benefit in
accordance with the terms of the Plan.
6.03 Amendment and Termination.
(A) Amendment. The Employer reserves the right to amend the Plan at any time to
comply with Code §409A, Notice 2005-1, Prop. Treas. Reg. §1.409A and other
Applicable Guidance or for any other purpose, provided that such amendment will
not result in taxation to any Participant under Code §409A. Except as the Plan
and Applicable Guidance otherwise may require, the Employer may make any such
amendments effective immediately.
(B) Termination. The Employer may terminate, but is not required to terminate,
the Plan and distribute Plan Accounts under the following circumstances:
     (1) Dissolution/Bankruptcy. The Employer may terminate the Plan within
12 months following a dissolution of a corporate Employer taxable under Code
§331 or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Deferred Compensation is paid to the Participants and is
included in the Participants’ gross income in the latest calendar year: (i) in
which the plan termination occurs; (ii) in which the amounts no longer are
subject to a Substantial Risk of Forfeiture; or (iii) in which the payment is
administratively practicable.
     (2) Change in Control. The Employer may terminate the Plan within the
30 days preceding or the 12 months following a Change in Control provided the
Employer distributes all Plan Accounts (and must distribute the accounts under
any substantially similar Employer plan which plan the Employer also must
terminate) within 12 months following the Plan termination.
     (3) Other. The Employer may terminate the Plan for any other reason in the
Employer’s discretion provided that: (i) the Employer also terminates all
Aggregated Plans in which any Participant also is a participant; (ii) the Plan
makes no payments in the 12 months following the Plan termination date other
than payments the Plan would have made irrespective of Plan termination;
(iii) the Plan makes all payments within 24 months following the Plan
termination date; and (iv) the Employer within 5 years following the Plan
termination date does not adopt a new plan covering any Participant that would
be an Aggregated Plan.
     (4) Applicable Guidance. The Employer may terminate the Plan under such
other circumstances as Applicable Guidance may permit.

 



--------------------------------------------------------------------------------



 



(C) Effect on Vesting. Any Plan amendment or termination will not reduce the
Vested Accrued Benefit held in any Participant Account at the date of the
amendment or termination and also may not accelerate vesting except as may be
permitted without subjecting any Participant to taxation under Code §409A.
(D) Cessation of Future Contributions. The Employer in its Adoption Agreement
may elect at any time to amend the Plan to cease future Elective Deferrals,
Nonelective Contributions or Matching Contributions as of a specified date. In
such event, the Plan remains in effect (except those provisions permitting the
frozen contribution type) until all Accounts are paid in accordance with the
Plan terms, or, if earlier, upon the Employer’s termination of the Plan.
6.04 Severability. If the Employer or any proper authority determines any
provision of the Plan will cause taxation under Code §409A or is otherwise
invalid, the remaining portions of the Plan will continue in effect and will be
interpreted consistent with the elimination of the invalid provision.
6.05 Notice and Elections. Any notice given or election made under the Plan must
be in writing and must be delivered or mailed by certified mail, to the Employer
or to the Participant or Beneficiary as appropriate. The Employer will prescribe
the form of any Plan notice or election to be given to or made by Participants.
Any notice or election will be deemed given or made as of the date of delivery,
or if given or made by certified mail, as of 3 business days after mailing.
6.06 Administration. The Employer will administer and interpret the Plan,
including making a determination of the Vested Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which a Participant or Beneficiary otherwise may be entitled, a
Participant or Beneficiary will provide such information and will perform such
other acts as the Employer reasonably may request. The Employer may cause the
Plan to forfeit any or all of a Participant’s Vested Accrued Benefit, if the
Participant fails to cooperate reasonably with the Employer in the
administration of the Participant’s Plan Account, provided that this provision
does not apply to a bona fide dispute under Section 4.06(D). The Employer may
retain agents to assist in the administration of the Plan and may delegate to
agents such duties as it sees fit. The decision of the Employer or its designee
concerning the administration of the Plan is final and is binding upon all
persons having any interest in the Plan. The Employer will indemnify, defend and
hold harmless any Employee designated by the Employer to assist in the
administration of the Plan from any and all loss, damage, claims, expense or
liability with respect to this Plan (collectively, “claims”) except claims
arising from the intentional acts or gross negligence of the Employee.
6.07 Account Statements. The Employer from time to time will provide each
Participant with a statement of the Participant’s Vested Accrued Benefit as of
the most recent Valuation Date. The Employer also will provide Account
statements to any Beneficiary of a deceased Participant with a Vested Accrued
Benefit remaining in the Plan.

 



--------------------------------------------------------------------------------



 



6.08 Accounting. The Employer will maintain for each Participant as is necessary
for proper administration of the Plan, an Elective Deferral Account, a Matching
Contribution Account, a Nonelective Contribution Account, and separate
sub-accounts reflecting 409A Amounts and Grandfathered Amounts in accordance
with Section 7.03.
6.09 Costs and Expenses. Except for investment charges, which will be borne by
the Account to which they pertain, the Employer will pay the costs, expenses and
fees associated with the operation of the Plan, excluding those incurred by
Participants or Beneficiaries. The Employer will pay costs, expenses or fees
charged by or incurred by the Trustee only as provided in the Trust or other
agreement between the Employer and the Trustee.
6.10 Reporting. The Employer will report Deferred Compensation for Employee
Participants on Form W-2 for and on Form 1099-MISC for Contractor Participants
in accordance with Notice 2005-1 and Applicable Guidance.
6.11 ERISA Claims Procedure. If this Plan is established as a “top-hat plan”
within the meaning of DOL Reg. §2520.104-23, the following claims procedure
under DOL Reg. §2560.503-1 applies. For purposes of the Plan’s claims procedure
under this Section 6.11, the “Plan Administrator” means the Employer. A
Participant or Beneficiary may file with the Plan Administrator a written claim
for benefits, if the Participant or Beneficiary disputes the Plan
Administrator’s determination regarding the Participant’s or Beneficiary’s Plan
benefit. However, the Plan Administrator will cause the Plan to pay only such
benefits as the Plan Administrator in its discretion determines a Participant or
Beneficiary is entitled to receive. The Plan Administrator under this
Section 6.11 will provide a separate written document to affected Participants
and Beneficiaries which explains the Plan’s claims procedure and which by this
reference is incorporated into the Plan. If the Plan Administrator makes a final
written determination denying a Participant’s or Beneficiary’s claim, the
Participant or Beneficiary must file an action with respect to the denied claim
within 180 days following the date of the Plan Administrator’s final
determination.
VII. 2005 AND 2006 TRANSITION RULES AND PROVISIONS APPLICABLE
IF PLAN WAS EFFECTIVE BEFORE 2005
7.01 409A Amounts. The terms of this Plan control as to any 409A Amount.
7.02 Grandfathered Amounts. A Grandfathered Amount remains subject to the terms
of the Plan as in effect before January 1, 2005, unless the Employer makes a
material modification to the Plan under Section 7.04. Notwithstanding the
preceding sentence, the restrictions of Section 5.01(A) and the transition
relief of Section 5.01(B) as to Grace Period Assets apply to Grandfathered
Amounts.
7.03 Separate Accounting/Earnings. The Employer will account separately for 409A
Amounts and for Grandfathered Amounts within each Participant’s Account. The

 



--------------------------------------------------------------------------------



 



Employer also will account separately for Earnings on the 409A Amounts and
Earnings on the Grandfathered Amounts. Post-2004 Earnings on Grandfathered
Amounts are included in the Grandfathered Amount.
7.04 Material Modification. The Employer makes a material modification to the
Plan if at any time the Employer amends the Plan or exercises discretion under
the Plan to enhance materially a benefit or right existing as of October 3,
2004, or to add a new material benefit or right not existing as of October 3,
2004, and such actions affect amounts which otherwise would be Grandfathered
Amounts. The Employer’s adoption of this Plan as a new plan or grant of an
additional benefit under an existing Plan after October 3, 2004, and before
January 1, 2005, is a material modification unless: (i) the adoption or grant is
consistent with the Employer’s historical compensation practices; and (ii) the
Plan treats such additional Deferred Compensation as a 409A Amount. The
Employer’s amendment of the Plan to permit Participants with the option to
terminate participation in the Plan is a material modification.
(A) Not a Material Modification. A material modification does not include:
(i) the Employer’s amendment of the Plan to comply with Code §409A (except to
add one or more provisions permitted by Code §409A that the Plan did not include
as of October 3, 2004, and which would enhance materially an existing benefit or
add a new material benefit); (ii) the Employer’s amendment of the Plan to reduce
or eliminate any benefit existing as of October 3, 2004; (iii) the Employer’s
exercise of Plan discretion existing as of October 3, 2004, over the time and
manner of payment (except for the right to accelerate vesting to a date on or
before December 31, 2004, or otherwise to enhance materially an existing benefit
or right or to add a new material benefit or right); (iv) the Employer’s
amendment of the Plan to change the application of Earnings to a Participant’s
Account as permitted under Prop. Treas. Reg. §1.409A-6(a)(4)(iv); (v) the
Employer’s establishment of a trust or the making of Plan contributions to a
trust or other arrangement from which the Plan will pay benefits provided that
the contribution to the trust or other arrangement does not cause an amount to
be included in the Participant’s gross income; (v) the Participant’s exercise of
any right existing as of October 3, 2004 (except to enhance an existing benefit
or to add a new benefit); (vi) the Employer’s amendment of the Plan to cease
future Elective Deferrals and Employer Contributions; or (vii) the Employer’s
termination of the Plan in accordance with Section 6.03. An amendment to the
Plan which otherwise would constitute a material modification is not treated as
a material modification provided the Employer rescinds the amendment before any
Participant exercises any right granted under the amendment and in any event not
later than the end of the calendar year in which the Employer made the
amendment.
(B) Aggregation. In applying this Section 7.04, “Plan” means under Section 1.37
and the Aggregated Plans provisions under Section 1.04 do not apply.
7.05 2005 and 2006 Operational Rules. The following provisions apply to the Plan
during the 2005 and 2006 Taxable Years.

 



--------------------------------------------------------------------------------



 




(A) Good Faith. As to 409A Amounts, the Employer will operate the Plan during
the 2005 and 2006 Taxable Years in good faith compliance in accordance with:
(i) Notice 2005-1; (ii) Code §409A; and (iii) any Applicable Guidance as of the
effective date thereof. The Employer also may operate the Plan consistent with
the Prop. Treas. Reg. §1.409A before such regulations become effective and may
apply such regulations to the extent that they are inconsistent with Notice
2005-1. Although the Employer intends this Plan document to comply with the
provisions of Notice 2005-1 and of Prop. Treas. Reg. §1.409A, the Employer will
not apply any Plan provision which is inconsistent therewith and, by
December 31, 2006, will amend any such provision to comply with Applicable
Guidance. The Employer and the Participants may not exercise discretion under
the Plan in a manner that would violate Code §409A.
(B) New Payment Elections. A Participant, on or before December 31, 2006, may
make a new payment election as to any previously deferred 409A Amount. Any such
election must be a permissible election under Section 4.03(A), but an election
under this Section 7.05(B) is not treated as a change in the timing or form of
distribution and need not comply with Section 4.03(B) as it applies to such
changes. In addition, during 2006, a Participant may not make a new payment
election under this Section 7.05(B) which: (i) would result in the Participant
not receiving any payment which the Plan otherwise would make in 2006; or
(ii) would accelerate to 2006 any payment the Plan would otherwise make after
2006.
(C) Payments Linked to Qualified Plans. Notwithstanding Article IV, the Plan
will honor any Participant election as to the timing or form of payment of
Deferred Compensation that is a 409A Amount provided: (i) such election is
controlled by the Participant’s distribution election under any Code §401(a)
qualified plan; (ii) the election is permitted under the Plan terms as in effect
on October 3, 2004; and (iii) the distribution is made or is commenced on or
after January 1, 2005, and no later than December 31, 2006.
(D) 2005 Deferral Election by March 15, 2005. Notwithstanding Section 2.03, if
the Plan was in existence on or before December 31, 2004 (as described in Notice
2005-1, Q/A 21), a Participant may make an Elective Deferral election as to 409A
amounts earned for service to the Employer through December 31, 2005. A
Participant must make an election under this Section 7.05(D) no later than
March 15, 2005, and in accordance with the Plan terms as in effect on or before
December 31, 2005. The election applies only as to amounts not paid or payable
to the Participant at the time of the election. Any amounts subject to this
election otherwise are 409A Amounts. This Section applies only to the 2005
Taxable Year.
(E) Certain Severance Plans. If the Plan provides severance pay benefits and
either: (i) is collectively bargained; or (ii) does not cover any key employees
within the meaning of Code §416(i), the Plan provisions governing 409A Amounts
are effective as to the severance benefits for Taxable Years commencing in 2006.
For 2005, the severance benefit provisions of the Plan remain subject to prior
Plan terms. For purposes of this Section 7.05(E), a severance pay benefit means
as described in Notice 2005-1, Q/A 19(d).

 



--------------------------------------------------------------------------------



 



(F) Cancellation of Election/Participation. A Participant as to 409A Amounts, on
or before December 31, 2005, may elect to terminate participation in the Plan or
to cancel (or reduce the amount of) any or all existing Elective Deferral
elections and Employer Contributions. The Employer as to 409A Amounts, on or
before December 31, 2005, also may terminate any Participant’s participation in
the Plan or may cancel any Participant’s Elective Deferral election or Employer
Contribution. The Plan will distribute to an affected Participant all 409A
Amounts subject to an election under this Section 7.05(F) and the Participant
will include such amounts in income, in the 2005 Taxable Year, or if later, in
the Taxable Year in which such amounts are Vested.
7.06 Incorporation of Applicable Guidance. In the event of Applicable Guidance
that is contrary to any Plan provision, the Employer, as of the effective date
of the Applicable Guidance, will operate the Plan in conformance therewith and
will disregard any inconsistent Plan provision. Any such Applicable Guidance is
deemed to be incorporated by reference into the Plan and to supersede any
contrary Plan provision during any period in which the Employer is permitted to
comply operationally with the Applicable Guidance and before a formal Plan
amendment is required.

 